EX-10 3 exhibit101.htm Exhibit 10.1

EXHIBIT 10.1





SETTLEMENT AGREEMENT REGARDING LOANS



by and among



ALS NATIONAL, INC.

ALTERRA HEALTHCARE CORPORATION

KEY CORPORATE CAPITAL INC.,

and the

LENDERS (as defined herein)







Dated as of June 25, 2002







--------------------------------------------------------------------------------





TABLE OF CONTENTS

Page No.


ARTICLE I DEFINITIONS

2



1.1.

Definitions.

2

ARTICLE II OWNERSHIP AND OPERATION OF PROJECTS; SALES EFFORTS; DEEDS IN LIEU

9



2.1.

Ownership and Management of Projects.

9



2.2.

Release of Sales Projects.

10



2.3.

Release of Refinancing Projects.

10



2.4.

Release of Sales Projects or Refinancing Projects.

11



2.5.

Third-Party Management Consultant.

11



2.6.

Marketing of Projects by KCCI; Transition of Ownership and/or Management.

11



2.7.

Lack of Claims For Commissions.

12



2.8.

License Transfer Obligations.

13



2.9.

Deeds in Lieu in Escrow

13



2.10.

Settlement of DMG Litigation.

16

ARTICLE III WARRANTIES, REPRESENTATIONS, ACKNOWLEDGMENTS AND AGREEMENTS OF
BORROWER PARTIES

17



3.1.

Representations and Warranties of Borrower Parties.

17



3.2.

Acknowledgements and Agreements of Borrower Parties.

21

ARTICLE IV ADDITIONAL COVENANTS OF BORROWER PARTIES

22



4.1.

Covenants of Borrower Parties.

22



4.2.

Negative Covenants of Borrower.

35

ARTICLE V DEBT SERVICE PAYMENTS AND LOCKBOX

37



5.1.

Debt Service.

37



5.2.

Cash Flow Assignment Agreement.

37



5.3.

Collection Account Arrangements.

37



5.4.

Closing Payment.

38

ARTICLE VI DEFAULTS AND REMEDIES

38



6.1.

Defaults.

38



6.2.

Rights of KCCI Upon Default.

41



6.3.

Acknowledgments.

42



-i-

--------------------------------------------------------------------------------


ARTICLE VII FUNDAMENTAL BREACH EVENT, STANDSTILL, COVENANT NOT TO SUE AND
RELEASES

43



7.1.

Fundamental Breach Event.

43



7.2.

Standstill.

50



7.3.

Lenders' Covenant Not to Sue as to Deficiency.

50



7.4.

Borrower Parties' Release of and Covenant Not to Sue Lenders.

53



7.5.

Lenders' Release of Borrower Parties.

54



7.6.

Borrower Parties' Indemnification of KCCI and Lenders.

54

ARTICLE VIII CLOSING OF AGREEMENT; ESTABLISHMENT AND CLOSING OF ESCROW

57



8.1.

Closing Location.

57



8.2.

Deeds in Escrow Agreement.

57



8.3.

Closing Deliveries Relating to Collection Account.

57



8.4.

Other Closing Deliveries.

57



8.5.

Closing Costs.

58

ARTICLE IX MISCELLANEOUS

58



9.1.

Miscellaneous.

58


-ii-

--------------------------------------------------------------------------------



SCHEDULE OF EXHIBITS EXHIBIT                DESCRIPTION

Exhibit A        -        Projects

Exhibit B        -        Credit Documents

Exhibit C        -        Form of Management Contract

Exhibit D        -        Standard Owner's Affidavit to Title Company

Exhibit E        -        Form of Cash Flow Assignment Agreement

Exhibit F        -        Form of Collection Account Agreement

Exhibit G        -        List of Projects and Outstanding Loan Balances for
Projects

Exhibit H        -        Forms of Releases

Exhibit I        -        Forms of Transfer Documents

Exhibit J        -        Exceptions to Representations, Warranties and
Covenants of

                        Borrower Parties

Exhibit K        -        Certification of Revenue Journal (including approved
form)

Exhibit L        -        [Intentionally omitted]

Exhibit M        -        List of Brokers

Exhibit N        -        Form of Amendment to Articles of Incorporation

Exhibit O        -        Form of Deeds in Escrow Agreement

Exhibit P        -        Schedule of JV Leases

Exhibit Q        -        The DMG Release






--------------------------------------------------------------------------------



SETTLEMENT AGREEMENT REGARDING LOANS

THIS SETTLEMENT AGREEMENT REGARDING LOANS (this "Agreement") is made and entered
into as of the 25th day of June, 2002 (the "Effective Date"), by and among ALS
NATIONAL, INC., a Delaware corporation ("Borrower"), ALTERRA HEALTHCARE
CORPORATION, formerly known as Alternative Living Services, Inc., a Delaware
corporation (the "Company"), KEY CORPORATE CAPITAL INC., a Michigan corporation
("KCCI"), as Administrative Agent for certain Lenders (as defined herein) and
such Lenders.

background

1.        Company, as the maker of the Notes and as Guarantor of Obligations of
its Subsidiaries and Affiliates which are Borrowers, and KCCI, individually as a
Lender and as Administrative Agent for certain Lenders, entered into the Credit
Agreement (as hereinafter defined) regarding construction financing for certain
Projects, as described on Exhibit A attached hereto, and for the Hagerstown,
Maryland Project, which previously has been released by the Lenders.

2.        By the Joinder Supplement (as hereinafter defined), Borrower joined in
and became a party to this Credit Agreement as a Borrower thereunder.

3.        Company also serves as Manager for the Projects.

4.        To evidence and secure the extension of credit under the Credit
Agreement, Borrower or Company, or both, executed and delivered to KCCI the
Credit Documents, including those listed on Exhibit B attached hereto and made a
part hereof. Certain of the Credit Documents have been recorded in the
appropriate filing offices, as also indicated on Exhibit B.

5.        Borrower has defaulted in performing Borrower's obligations under the
Credit Documents by, among other things, failing to pay the installment of
principal and interest required by the Note to be paid on April 1, 2001 and by
failing to pay all such installments due after April 1, 2001. Borrower also has
defaulted in performing Borrower's obligations under the Designated Hedge
Agreements.

6.        All notice provisions contained in the Credit Documents and the
Designated Hedge Agreements have been complied with, all grace periods have
either expired or been waived by Borrower and Company, and Lenders have declared
the principal, interest and all other obligations owing by Borrower to the
Lender pursuant to the Loan Documents or the Designated Hedge Agreements to be
due and payable.

7.        Borrower and Company have determined that the fair market value of the
Projects is materially less than the amount of the Obligations.

8.        Borrower and Company have requested that Lenders resolve the default
of Borrower and Company under the Credit Documents by agreeing to the terms and
conditions set forth in this Agreement.




--------------------------------------------------------------------------------



NOW, THEREFORE, FOR AND IN CONSIDERATION of the sum of Ten and 00/100
Dollars ($10.00) in hand paid, the mutual covenants herein contained, and other
good and valuable consideration, the receipt, adequacy and sufficiency of which
are hereby acknowledged, the parties hereto do hereby covenant and agree as
follows:

ARTICLE I        


DEFINITIONS

     1.1.        Definitions. Except as otherwise defined herein, terms which
are defined in the Credit Agreement are used herein with the same meanings and
Sections 1.2-1.4 of the Credit Agreement apply to all Workout Documents. All of
the following capitalized terms used in this Agreement shall, unless otherwise
indicated or defined in this Agreement, have the meanings set forth below:

      "Accrued Debt Service Payments" shall have the meaning set forth in
Section 5.1 of this Agreement.

     "Agreement" shall mean this Settlement Agreement Regarding Loans.

      "Allowed Expenses" shall have the meaning set forth in the Cash Flow
Assignment Agreement, unless otherwise specified herein.

      "Amendment to Articles of Incorporation" shall have the meaning set forth
in Section 4.1(m) of this Agreement.

      "Articles of Incorporation" shall mean the Articles of Incorporation of
Borrower, as amended.

      "Bankruptcy Code" shall have the meaning set forth in Section 7.1(a)(xi)
of this Agreement.

      "Beaverton Project" shall mean the Project located in Beaverton, Oregon
upon the real property as described in Exhibit A.

     "Bend Project" shall mean the Project located in Bend, Oregon upon the real
property as described in Exhibit A.

      "Borrower Parties" shall mean, collectively, Borrower and Company.

      "Borrower Parties'Covenant Not to Sue" shall have the meaning set forth in
Section 7.4 of this Agreement.

      "Borrower Parties'Release" shall have the meaning set forth in Section 7.4
of this Agreement.

      "Borrower Party Release Date" shall have the meaning set forth in
Section 7.3 of this Agreement.


-2-

--------------------------------------------------------------------------------



      "Broker" shall mean any broker or other agent or consultant with which
Borrower or Company has entered into a listing agreement or any other agreement
providing for a commission or other payment upon sale or re-financing of any
Project.

      "Cash Flow Assignment Agreement" shall mean the assignment of all Project
Revenues by Borrower and Company in favor of KCCI to be delivered by Borrower
and Company at Closing in the form attached hereto as Exhibit E.

      "Certification of Revenue Journal" shall mean the certification as to of
Revenue Journals to be delivered by Borrower and Company at Closing in the form
attached hereto as part of Exhibit K.

      "Claims" shall have the meaning set forth in Section 7.4 of this
Agreement.

      "Closing" shall mean the closing of the transactions contemplated by this
Agreement in accordance with the terms of Article VIII of this Agreement.

      "Closing Date" shall mean June 28, 2002.

      "Closing Payment" shall have the meaning set forth in Section 5.4 of this
Agreement.

      "Collection Account" shall have the meaning set forth in Section 5.3(a) of
this Agreement.

      "Collection Account Agreement" shall mean the Collection Account Agreement
among Borrower, Company, KCCI and the depository institution as to the
Collection Account, as the case may be, to be entered into at Closing in the
form attached hereto as Exhibit F.

      "Combined Income Statement" shall have the meaning set forth in
Section 5.5 of this Agreement

      "Consultant" shall have the meaning set forth in Section 7.1(b)(iii) of
this Agreement.

      "Covenant Not to Sue" shall have the meaning set forth in Section 7.3 of
this Agreement.

      "Credit Agreement" shall mean that certain Two Hundred Million Dollar
($200,000,000) Master Construction Line of Credit Agreement dated as of
October 6, 1998, among Company, as the maker of the Notes and as Guarantor of
Obligations of its Subsidiaries and Affiliates which are Borrowers, KCCI, as a
Lender and as Administrative Agent for the Lenders, Lenders, and, by virtue of
the Joinder Supplement amending same, Borrower, and as the same may have been,
and may be, amended from time to time.

      "Cure Offer" shall have the meaning set forth in Section 7.1(b)(iii) of
this Agreement.

      "Cure Payment Amount" shall have the meaning set forth in
Section 7.1(b)(iii) of this Agreement.



-3-

--------------------------------------------------------------------------------


      "Cure Payment Date" shall have the meaning set forth in
Section 7.1(b)(iii) of this Agreement.

      “Customary Insurance Program” shall have the meaning set forth in
Section 4.1(o)(ii) of this Agreement.

"Debt Service Payments" shall have the meaning set forth in Section 5.1 of this
Agreement.

      "Deeds in Escrow Agreement" shall mean the agreement among Borrower
Parties, KCCI and the Escrow Agent concerning the Transfer Documents, in the
form attached to this Agreement as Exhibit O.

      "Deeds" shall mean the general warranty deed for each of the Projects
included within the Transfer Documents in the form attached to this Agreement as
part of Exhibit I.

      "Default" shall mean the occurrence of any of the events described in
Section 6.1 of this Agreement.

      "Defect" shall have the meaning set forth in Section 2.9 of this
Agreement.

      "Deficiency Notices" shall have the same meaning set forth in
Section 4.1(y) of this Agreement.

      "Delayed Release Date" shall have the meaning set forth in Section 7.3 of
this Agreement.

      "Deutsche Bank" shall have the meaning set forth in Section 2.10 of this
Agreement.

      “DMG Release” shall have the meaning set forth in Section 2.10 of this
Agreement.

      "Endorsement" shall have the meaning set forth in Section 2.9 of this
Agreement.

      "Escrow Agent" shall mean the escrow agent under the Deeds in Escrow
Agreement.

      "Effective Date" shall have the meaning set forth in the Preamble of this
Agreement.

      "Escrow Closing Date" shall mean the last day of the twelf          
th (12th) full calendar month after the Closing Date.

"Fifth Performance Condition" shall mean that all due diligence contingencies
under each Refinancing Commitment shall have been satisfied or lapsed not later
than August 15, 2002, subject to the proviso in the definition of the Fourth
Performance Condition.

      "Filing Date" shall have the meaning set forth in Section 7.1(a)(xi) of
this Agreement.


      "First Performance Condition" shall mean that, by July 1, 2002, a bona
fide letter of intent for sale of the Monroe Project shall have been executed by
the Borrower and a buyer approved by the Lenders, providing for (i) execution of
a Sales Contract not later than July 15, 2002; (ii) an earnest money deposit of
not less than 2.5% of the sales price; (iii) a sales price payable in cash at
closing in an amount not less than the minimum release price specified in
Section 2.2 of this Agreement for such Project; (iv) the satisfaction or lapse
of all due diligence contingencies not later than August 15, 2002; (v) a closing
not later than August 30, 2002; and (vi) otherwise on terms approved by the
Lenders.


-4-

--------------------------------------------------------------------------------



      "Foreclosure" as used throughout this Agreement shall mean any sale or
conveyance resulting from KCCI's exercise of any of its rights or remedies
contained in the Credit Documents.

      "Fourth Performance Condition" shall mean that prior to August 15, 2002, a
Refinancing Commitment for each of the Refinancing Projects shall have been
executed by the Borrower and an institutional lender approved by the Lenders.

     "Fresno Project" shall mean the Project located in Fresno, California upon
the real property as described in Exhibit A.

     "Fresno Sales Contract" shall mean the Sales Contract dated March 28, 2002
between Borrower and AMI Senior Living, Inc. as to the Fresno Project.

     "Galloway Project" shall mean the Project located in Galloway, New Jersey
upon the real property as described in Exhibit A.

      "Inadvertent Failure" shall have the meaning set forth in
Section 7.1(b)(i)(I) of this Agreement.

      "Indemnified Persons" shall have the meaning set forth in Section 7.6(a)
of this Agreement.

      "Insurance Policies" shall have the meaning set forth in Section 3.1(f) of
this Agreement.

     “JV Leases” shall mean the Affiliate Leases set forth on Exhibit P attached
hereto and made a part hereof.

     "Joinder Supplement" shall mean the Joinder Supplement, dated June 4, 1999,
by which Borrower joined in and became a party to the Credit Agreement as a
Borrower thereunder.

     "Lakeland Project" shall mean the Project located in Lakeland, Florida upon
the real property as described in Exhibit A.

"Lebanon Project" shall mean the Project located in Lebanon, Tennessee upon the
real property as described in Exhibit A.

     “Lebanon Sales Contract” shall mean the Sales Contract dated June 5, 2000
between Borrower and Elmcroft Assisted Living, L.L.C. as to the Lebanon Project.

"Lender Released Parties" shall have the meaning set forth in Section 7.4 of
this Agreement.


-5-

--------------------------------------------------------------------------------



      "License Transfer Obligations" shall have the meaning set forth in
Section 2.8 of this Agreement.

     "Licensee" shall mean any prospective new manager and/or owner of a Project
which must obtain a license or other governmental approval in order to continue
operation of any such Project as an assisted living or dementia/Alzheimer's
facility.

     "Licensee Standards" shall mean, collectively, the following: (a) the
Licensee or its parent or Affiliate currently holds a similar license or
licensees that are in good standing; (b) the Licensee or its parent or affiliate
has at least three (3) years'of experience managing one (1) or more senior
housing facilities projects of the same type as the Project in question (whether
assisted living, dementia or Alzheimer care center); and (c) the Licensee has in
effect adequate liability insurance, subject to commercially reasonable
availability.

     "Licenses" shall have the same meaning set forth in Section 4.1(y) of this
Agreement.

     "Losses" shall have the same meaning set forth in Section 7.6(a) of this
Agreement.

     "Management Consultant" shall have the meaning set forth in Section 2.5 of
this Agreement.

     "Management Contract" shall mean the new Management Contracts to be
delivered by Borrower and Company at Closing, in the form attached hereto as
Exhibit C, as contemplated by Section 4.1(l).

     "Material Adverse Effect" shall mean any or all of the following: (i) any
material adverse effect on the business, operations, property, assets,
liabilities, condition (financial or otherwise) or prospects of, when used with
reference to Borrower, Borrower, or when used with reference to Company, Company
and its Subsidiaries, taken as a whole, as the case may be; (ii) any material
adverse effect on the ability of Borrower or Company to perform its obligations
under the Workout Documents to which it is a party, or (iii) any material
adverse effect on the validity, effectiveness or enforceability, as against any
Borrower Party, of any of the Workout Documents to which it is a party.

     “Minimal Insurance Program” shall have the meaning set forth in
Section 4.1(o)(ii) of this Agreement.

     "Monroe Project" shall mean the Project located in Monroe, New Jersey upon
the real property as described in Exhibit A.

     "NOI" shall mean for any period, with respect to any Project, all Project
Revenues receivable in the ordinary course of business from such Project minus
the cost of maintaining such Project which are the responsibility of the owner
and are not paid directly by any tenant or other occupant, including, without
limitation, taxes, insurance, repairs and maintenance, but excluding for this
purpose any management fee, and excluding depreciation, amortization, general
corporate administrative expenses and interest costs. Without limiting the
foregoing, from and after the Closing Date, the expenses shall include only
Allowed Expenses (as defined in the Cash Flow Assignment Agreement (including in
Allowed Expenses, for purposes of this definition of NOI, accruals for expenses
of the type shown on historic monthly operating expense reports delivered to
KCCI and capital expenditures approved in advance by KCCI). In each case, NOI
shall be determined in accordance with GAAP.


-6-

--------------------------------------------------------------------------------



      "Operating Account" shall have the meaning set forth in Section 5.1 of
this Agreement.

     "Operating Deficits" shall have the meaning set forth in Section 5.5 of
this Agreement.

     "Performance Conditions" shall mean, collectively, the First Performance
Condition, the Second Performance Condition, the Third Performance Condition,
the Fourth Performance Condition, the Fifth Performance Condition and the Sixth
Performance Condition. If KCCI and Borrower approve a change in the terms of a
Sales Contract or Refinancing Commitment, such as extending a deadline for
closing, and the change would be inconsistent with a Performance Condition
deadline or other specification as set forth in this Agreement, the Performance
Condition deadline or specification shall likewise be deemed changed to match
the approved terms of the Sales Contract or Refinancing Commitment.

     "Plan Confirmation Date" shall have the meaning set forth in Section 7.3 of
this Agreement.

     "Project Revenues" shall mean all rents, profits, receipts and other
operating revenues relating to a Project, including all funds relating to the
Project which are held in any account of Borrower Parties or which have been
otherwise collected by Borrower Parties prior to the date hereof, such as
security or other deposits held under Residency Agreements.

     "Projects" shall mean the assisted living or dementia/Alzheimer's care
facilities owned by Borrower and set forth on Exhibit G attached hereto and made
a part hereof.

     "Prospective Buyer" shall have the meaning set forth in Section 2.6 of this
Agreement.

     "Refinancing Commitment" shall mean a bona fide and fully executed written
commitment for the refinancing (including a sale-leaseback transaction) of a
Refinancing Project: (a) from an institutional lender approved by Lenders;
(b) providing for the satisfaction or lapse of all due diligence contingencies
to the lender's performance not later than August 15, 2002; provided, however
that, after lapse otherwise of the due diligence contingency period, the lender
under such Refinancing Commitment may retain a contingency for approval only of
results of a routine updating of the title search immediately prior to closing,
but with respect only to items first disclosed by the update; (d) a closing not
later than the earlier of (i) forty-five (45) days after the date of the
Refinancing Commitment and (ii) September 27, 2002, with application of the
refinancing proceeds to payment of the release price on the Project Loans as
contemplated by Section 2.3 of this Agreement; and (e) otherwise reasonably
acceptable to Lenders.

     "Refinancing Project" shall mean any of the following Projects:
(a) Beaverton Project; (b) Bend Project; and (c) Troutdale Project.

     "Release Price" shall mean the amounts required to be received by KCCI upon
the sale of a Sales Project or upon the refinancing of a Refinancing Project, to
entitle Borrower or Company to the release of a lien upon such Project created
by the Credit Documents and a release from escrow of all Transfer Documents
relating to such Project.


-7-

--------------------------------------------------------------------------------



     "Release" shall mean, for each Project, a release document as to the lien
of the Security Documents held by KCCI and encumbering such Project, such
Release to be substantially in the form attached hereto as Exhibit H, modified
as appropriate to conform to the laws and practices of the state in which the
Project(s) to be released is (are) located, together with releases and
terminations of UCC Financing Statements.

     "Required Licenses and Approvals" shall mean all licenses or approvals
required for the operation of a Project as an assisted living or
dementia/Alzheimer's facility.

     "Residency Agreement" shall mean a sublease or other agreement between
Borrower or the Manager and an individual resident entitling the resident to
occupancy of a unit at a Project.

     "Revenue Journal" shall mean a monthly report in the form attached hereto
as Exhibit K for each Project, showing all fees and charges payable for such
month by each resident of a Project pursuant to the applicable Residency
Agreement.

     "Sales Contract" shall mean a bona fide contract for sale.

     "Sales Project" shall mean any of the following Projects: (a) Fresno
Project; (b) Lebanon Project; and (c) Monroe Project.

     "Second Performance Condition" shall mean that by July 15, 2002, a Sales
Contract for the Monroe Project shall have been executed by the Borrower and a
buyer approved by the Lenders, providing for (i) a closing not later than August
30; (ii) an earnest money deposit of not less than 2.5% of the sales price;
(iii) a sales price payable in cash at closing in an amount not less than the
minimum release price specified in Section 2.2 of this Agreement for such
Project; (iv) the satisfaction or lapse of all due diligence contingencies not
later than August 15, 2002; and (v) otherwise on terms approved by the Lenders.

     "Section 7.1(b) Event" shall have the meaning set forth in
Section 7.1(b)(i) of this Agreement.

     "Section 7.3 Date" shall have the meaning set forth in Section 7.5 of this
Agreement.

"Sixth Performance Condition" shall mean that each Refinancing Commitment shall
have closed pursuant to its approved terms by the earlier of (i) forty-five (45)
days after the date of the Refinancing Commitment and (ii) September 27, 2002,
with application of the refinancing proceeds to payment of the release price on
the Project Loans as contemplated in Section 2.3 of this Agreement.

"Super-Priority Administrative Claim" shall have the meaning set forth in
Section 7.1(a)(xi) of this Agreement.


-8-

--------------------------------------------------------------------------------



     "Survey Information" shall mean all material agency inspection reports,
audits, surveys, investigations, reviews or evaluations as to any Projects, and
all responses or plans of correction of any of Borrower Parties relating
thereto.

     "Term" shall mean the period commencing upon the Effective Date and ending
upon the Escrow Closing Date.

     "Third Performance Condition" shall mean that the Lebanon Sales Contract
shall have closed pursuant to its approved terms by September 5, 2002 (or
October 5, 2002, if the Buyer exercises its right to a thirty (30)-day
extension), the Sales Contract as to the Monroe Project shall have closed
pursuant to its approved terms by August 30, 2002 and the Fresno Sales Contract
shall have closed pursuant to its approved terms by July 20, 2002, with
application of the sales proceeds to payment of the minimum release price on the
Project Loans as contemplated by Section 2.2 of this Agreement.

     "Title Commitment" shall have the meaning set forth in Section 2.9 of this
Agreement.

     "Title Policy" shall have the meaning set forth in Section 2.9 of this
Agreement.

     "Transfer Documents" shall mean the documents identified on Exhibit I
attached hereto and made a part hereof, and in the forms attached to Exhibit I,
as Schedules 1 through 3, inclusive, and such additional documents as KCCI may
require pursuant to Section 2.9(b) in form and substance acceptable to KCCI.

     "Troutdale Project" shall mean the Project located in Troutdale, Oregon
upon the real property as described in Exhibit A.

     “2001-2002 Insurance Program” shall have the meaning set forth in
Section 4.1(o)(ii) of this Agreement.

     "Unauthorized Failure" shall have the meaning set forth in
Section 7.1(b)(i)(J) of this Agreement.

     "Workout Documents" shall mean, collectively, the following documents:
(a) this Agreement; (b) the Transfer Documents; (c) the Deeds in Escrow
Agreement; (d) the Collection Account Agreement; (e) the Cash Flow Assignment
Agreement; and (f) all other documents contemplated by this Agreement or by any
document included as an Exhibit hereto.

ARTICLE II        


OWNERSHIP AND OPERATION OF PROJECTS; SALES EFFORTS; DEEDS IN LIEU

      2.1.        Ownership and Management of Projects. During the Term of this
Agreement, but subject to the provisions of this Article II, (a) Borrower shall
maintain fee ownership of all Projects and (b) Company shall perform its
obligations under the terms of the Management Contract for each Project.


-9-

--------------------------------------------------------------------------------



     2.2.        Release of Sales Projects. (a) Release Prices. The Borrower
will have the right to sell any of the Sales Projects, until the first lapse of
a deadline set in any of the First Performance Condition, the Second Performance
Condition or the Third Performance Condition, as is applicable to such Project,
without satisfaction of such Performance Condition as to such Sales Project. In
connection with such sales, the Release Price shall be equal to all sales
proceeds (with a deduction from the gross purchase price of only reasonable
closing costs approved by the Lenders), and the minimum release price (after
making such deduction) shall be not less than:

      Fresno Project        $        10,000,000
     Monroe Project        $        2,500,000
     Lebanon Project        $        1,800,000

(b)     Sales Contracts. KCCI shall respond to a request for approval of any
proposed Sales Contract within fifteen (15) business days after receipt of a
full and complete copy of the executed Sales Contract and a settlement statement
that includes computation of the proposed closing costs for KCCI's approval of
same. Failure to respond within such fifteen (15)-day period shall be deemed to
be approval of such Sales Contract.

     2.3.        Release of Refinancing Projects.
(a) Borrower will have the right until August 15, 2002 to finalize Refinancing
Commitments on any of the Refinancing Projects, thereby achieving the Fourth
Performance Condition. The Refinancing Projects may, but need not, be included
in one Refinancing Commitment. In either case, however, the Refinancing Projects
shall be treated in the aggregate for purposes of the release, including without
limitation as to the Release Price, as the parties agree that KCCI's liens as to
the Refinancing Projects shall be released only contemporaneously. The minimum
aggregate Release Price for the Refinancing Projects shall be Twelve Million
One Hundred Thousand Dollars ($12,100,000). Any excess of the net refinancing
proceeds over the minimum aggregate Release Price shall be payable 66.67% to
KCCI and 33.33% to Borrower, such payment to be made contemporaneously with the
payment of the minimum aggregate Release Price. The closing costs deducted in
reaching the net refinancing proceeds shall be only those reasonable closing
costs approved by KCCI.

(b)        Additional Release Price Upon Subsequent Sale or Refinancing. If,
within eighteen (18) months after closing of the refinancing of the Refinancing
Projects pursuant to the Refinancing Commitment (an “Initial Refinancing”),
Borrower sells or refinances a Refinancing Project (in either case, a
“Subsequent Refinancing”), Borrower shall pay an additional release price equal
to sixty-six and two-thirds percent (66 and ?%) of the excess, if any, of the
net refinancing proceeds realized from the Subsequent Refinancing over the
aggregate release price paid upon the closing of the Initial Refinancing (the
“Initial Release Price”). The net refinancing proceeds shall equal the excess,
if any, of the gross proceeds from the Subsequent Refinancing over the
reasonable closing costs for the Subsequent Refinancing, which shall include for
this purpose, without limitation, legal fees for Borrower's counsel and broker's
commissions in addition to such typical costs as title search and title
insurance premiums, recording fees, etc. If the Subsequent Refinancing includes
less than all of the Refinancing Projects, then, for purposes of computing the
additional release price, the Initial Release Price shall be allocated among the
Refinancing Projects based upon the outstanding principal balance of the Loan
for each Refinancing Project at the time of the closing of the Initial
Refinancing, and the allocated Initial Release Price for only those Refinancing
Projects included in the Subsequent Refinancing shall be included in computing
the additional release price.


-10-

--------------------------------------------------------------------------------



     2.4.        Release of Sales Projects or Refinancing Projects. In
connection with sale of a Sales Project satisfying the Third Performance
Condition, or refinancing of a Refinancing Project satisfying the Sixth
Performance Condition, KCCI shall provide a Release for such Sales Project or
Refinancing Project.

     2.5.        Third-Party Management Consultant. Borrower and Company agree
that KCCI shall have the right, at its sole option, to engage a third-party
property management consultant (the "Management Consultant") to advise KCCI with
respect to the Projects. All costs, fees and expenses payable or incurred by the
Management Consultant shall be paid by Borrower Parties from Project Revenues.
Borrower and Company shall cooperate fully and promptly with the Management
Consultant and provide the Management Consultant with all information or
documentation concerning Borrower Parties and the Projects requested by the
Management Consultant from time to time.

     2.6.        Marketing of Projects by KCCI; Transition of Ownership and/or
Management. (a) Subject to Borrower's and Company's rights under Section 2.3 and
2.4 of this Agreement, KCCI shall have the right, but not the obligation, at its
sole option, to market for sale any of the Projects. Borrower and Company agree
to use commercially reasonable efforts to cooperate promptly with and assist
KCCI in connection with its efforts to market and sell the Projects and in
connection with the transition to new ownership and/or new management of one or
more Project(s). Such cooperation and assistance from Borrower Parties shall
include:

(i)     identifying to KCCI any potential buyers for the Projects identified by
Borrower Parties;

(ii)     the referral to KCCI of potential buyers of the Projects that approach
either Borrower or Company regarding purchase of a Project;

(iii)     providing, upon reasonable advance notice, access to KCCI, its
designee(s) and prospective buyers and/or managers of the Projects, and their
respective brokers, financiers, brokers, employees, officers, representatives or
agents, (each, a "Prospective Buyer") to inspect the Projects and to review and
make copies of books and records concerning the Projects, including service
contracts assignable to a buyer and/or manager and Residency Agreements and
records relating to them (subject to restrictions under applicable laws and
regulations regarding privacy rights of residents);

(iv)      providing to any Prospective Buyers, upon reasonable advance notice,
operating and other information of the type generally provided by Company to
prospective purchasers in connection with a proposed purchase of a Project,
including making available to them on-site managers to discuss the Projects and
their operations, including issues relating to transition of operations and/or
management; and


-11-

--------------------------------------------------------------------------------



(v)      promptly after KCCI has notified Borrower Parties of a planned or
actual acceptance of Transfer Documents from the Escrow Agent and/or of transfer
of management, and in coordination with such transfer of ownership and/or
management, (i) carrying out the transition procedures set forth in clauses
4(ii) through (iv) of Section 4(i) of the Cash Flow Assignment Agreement, except
that the term "New Manager Project" shall refer in this case to each Project
covered by KCCI's notice, and (ii) without limiting the terms of the Transfer
Documents, delivering to the Prospective Buyer true and complete, original
executed copies (including all amendments, modification and supplements thereto)
of the documents such as the assignable service contacts or equipment leases
which KCCI or a Prospective Buyer, as the case may be, elects to accept by
assignment and the Residency Agreements for the Project(s) at issue.

Further, and without limiting the foregoing, KCCI shall have the right, but not
the obligation, at its sole option, to show the Projects to interested
prospective buyers and/or managers, engage one or more real estate brokers,
direct the sale of one or more of the Projects to a buyer identified by KCCI and
disclose financial and non-public information regarding the Projects to such
Prospective Buyers. Prior to any such disclosure of financial or non-public
information by KCCI or by Borrower Parties, to a Prospective Buyer, KCCI shall
cause such Prospective Buyers to execute confidentiality agreements limiting
dissemination of such information to employees, consultants and other agents of
such third-parties and as otherwise required to be disclosed by law.

     (b)        Notwithstanding Borrower's rights with respect to Refinancing
Projects, even prior to lapse of any Performance Conditions relating to
Refinancing Projects, (i) KCCI may exercise its rights to market all the
Refinancing Projects, provided that KCCI discloses to prospective buyers
Borrower's rights under Section 2.3 of this Agreement with respect to the
Refinancing Projects, and (ii) Borrower Parties shall be obligated to cooperate
in such marketing as provided above.
     
2.7.        Lack of Claims For Commissions. Borrower and Company represent and
warrant that Cohen & Steers has no claim against KCCI, Lenders or the Projects
in connection with any activity related to sale of the Projects other than the
Sales Projects and the Refinancing Projects and that any such claim as to the
Sales Projects and the Refinancing Projects are limited to claims against
Borrower and/or Company only, and only in the event Cohen & Steers is a
procuring cause of a sale or refinancing. Except as provided in the preceding
sentence and as reflected in the Fresno Sales Contract or identified on Exhibit
M , each of Borrower and Company hereby warrants and represents that it has not
entered into any listing agreements, authorized anyone to sell the Projects on
its behalf or agreed to pay any real estate broker's or other sales commission,
and has no knowledge of any broker or brokers operating on its behalf in
connection with any sale of the Projects, whether with authorization or without.
Borrower and Company hereby agree to indemnify, defend and save KCCI and Lenders
harmless from and against the payment of any real estate broker's or other sales
commission, and from and against all loss, cost and expense (including without
limitation attorneys'fees) suffered by KCCI or Lenders as a result of Borrower's
or Company's warranty under this paragraph being incorrect. Borrower and Company
shall cause Cohen & Steers to acknowledge, by a writing delivered to KCCI not
later than the Closing Date, that it has no claim against KCCI, Lenders, or the
Projects due to sale of the Projects other than the Sales Projects and the
Refinancing Projects and that, if a Performance Condition fails to occur as to
any individual Sales Project or any individual Refinancing Project by the
deadline specified in the definition of such Performance Condition as set forth
in Section 1.1 of this Agreement, then Cohen and Steers also has no claim
against KCCI, Lenders or the Projects as to which the failure of such
Performance Condition or such sale has occurred.



-12-

--------------------------------------------------------------------------------


      2.8.        License Transfer Obligations. Without limiting the provisions
of any Management Contract, Company agrees to cooperate fully with all
reasonable requests made by KCCI and any transferee of a Project in connection
with the obtaining or transfer of all Required Licenses and Approvals relating
to the operation of a Project (the "License Transfer Obligations") throughout
the Term of this Agreement and thereafter as required by the terms of the
Amendment to Management Contract. Further, Borrower and Company agree to execute
and deliver at closing an Amendment to the Management Contract for each Project,
such amendment to be effective upon the Closing. Any indemnification to Company
under Section 9.2 of each Management Contract shall be provided or guaranteed by
either the new third party owner, the new management company or the grantee of
the deed in lieu as designated by KCCI (but not by KCCI or by Lenders), and in
each case, the Company shall have no obligation to permit use of its License by
each new manager and/or owner unless (i) reasonable indemnification as required
by Section 9.2 of the Management Contract is provided to the Company and (ii)
such new manager and/or new owner is in substantial compliance with the Licensee
Standards. Notwithstanding the terms of the Management Contract as amended by
the Amendment to Management Contract, Company and Borrower agree that no
Operations Transition Fee (as defined in the Management Contract) shall be
payable upon closing under any Refinancing Commitment or upon any sale or
refinancing of a Project or other management transition on or after the
Effective Date.

      2.9.        Deeds in Lieu in Escrow

.       (a)      [Intentionally Omitted]

      (b)        Deposit in Escrow; Further Assurances. At the Closing, Borrower
shall deposit in escrow with the Escrow Agent the executed Transfer Documents
for each Project; provided, however, that Borrower shall be obligated to deposit
in escrow the executed Transfer Documents for the Fresno Projects not later than
July 25, 2002, but only if the Third Performance Condition is not satisfied as
to the Fresno Project by July 20, 2002. Borrower Parties authorize KCCI to
provide a copy of this Settlement Agreement to Escrow Agent and further agree to
deliver to a title company selected by KCCI on or prior to the Closing Date the
standard owner's affidavit in the form attached as Exhibit D. Borrower further
agrees to execute, acknowledge, deliver, file or do at its sole cost and
expense, all other acts, assignments, notices, agreements or other instruments,
in form and substance reasonably acceptable to KCCI, as KCCI may reasonably
require in order to effectuate, assure, convey, secure, assign, transfer and
convey, to the extent permitted under applicable laws, rules and regulations,
unto KCCI or its designee, Borrower's right, title and interest in and to the
Projects. If at the time of KCCI's notice to Borrower of such requirements as to
a Project, the Transfer Documents for such Project remain on deposit in escrow
with the Escrow Agent, then Borrower likewise shall deposit the additional
instruments in the escrow. Otherwise, Borrower shall deliver such instruments to
KCCI or its designee, pursuant to KCCI's direction.


-13-

--------------------------------------------------------------------------------



(c)        Deliveries from Escrow. At any time and from time to time with
respect to one or more Projects, KCCI shall have the right at KCCI's option, but
not the obligation (except as provided below in Section 2.9(e)), to direct the
Escrow Agent to deliver to KCCI or its designee (i) some or all of the Transfer
Documents for one or more Project(s) and to cause such Transfer Documents to be
recorded; or (ii) as provided below, to direct Borrower to substitute for the
Transfer Documents as to such Project(s) documents in the same form but naming a
buyer designated by KCCI as grantee; provided, however, that KCCI may so direct
the Escrow Agent as to Transfer Documents for a Sales Project or a Refinancing
Project only upon the failure to occur of a Performance Condition as to any such
individual Sales Project or as to any such individual Refinancing Project by the
deadline specified in the definition of such Performance Condition as set forth
in Section 1.1 of this Agreement. In any of such cases, the grantee may be an
affiliate of KCCI. Notwithstanding acquisition of a Project by KCCI or its
designee, the Note for that Project shall not be cancelled, KCCI shall retain
its right to elect to pursue foreclosure and the interest of KCCI or such
designee in the Project after acquisition shall not merge with KCCI's interest
in and lien upon the Project under the Credit Documents. KCCI shall use
reasonable efforts to notify Borrower Parties of any such withdrawal on the date
thereof.

(d)        Aggregate Re-Financing. The references in this Section 2.9 to
individual Refinancing Projects shall not modify the requirements above in
Section 2.3 to an aggregate, contemporaneous closing for the release of
Refinancing Projects.

      (e)        Escrow Closing Date. (i) Subject to the provisions of
Section 2.9(e)(ii) of this Agreement, in the event that any Transfer Documents
remain in escrow with the Escrow Agent on the Escrow Closing Date, then not
later than such date KCCI shall direct the Escrow Agent to deliver to KCCI, or
to one or more designees of KCCI (which may be Affiliates of KCCI), all Transfer
Documents remaining in escrow with the Escrow Agent, and, upon such date,
subject to the License Transfer Obligations, all of the Management Contracts
shall terminate and neither Borrower nor Manager shall have any further
obligation to manage or operate any of the Projects.

(ii)        Notwithstanding Section 2.9(e)(i) of this Agreement or anything else
to the contrary in this Agreement, but without limiting KCCI's rights under this
Agreement or the Workout Documents regarding environmental matters and any
indemnities relating thereto, KCCI shall have the right, at its option and at
its expense unless otherwise required to be delivered by Borrower pursuant to
Section 4.1(u), at any time prior to the Escrow Closing Date, to obtain an
updated Environmental Report (as defined in the Credit Agreement) for any
Project(s), and Borrower hereby agrees that the right of access and grant of
license to KCCI and the Lenders in Section 4.1(u) of this Agreement shall apply
equally to exercise of KCCI's rights under this Section 2.9(e)(ii). In the event
that (A) the updated Environmental Report or any report obtained by Borrower for
any Project(s) pursuant to Section 4.1(u) of this Agreement or pursuant to any
other Workout Document is not satisfactory to KCCI, in its sole discretion,
and/or Borrower has failed by the Escrow Closing Date to perform in full its
obligations under this Agreement regarding Environmental Laws as to such
Project(s), or (B) Borrower otherwise has failed by the Escrow Closing Date to
perform in full its obligations under this Agreement regarding Environmental
Laws as to such Project(s), then, without limiting any other remedies available
to KCCI under the Workout Documents or otherwise, KCCI (1) shall not be
obligated to accept the Transfer Documents for such Project(s) and (2) may elect
(y) to extend the Escrow Closing Date as to such Project(s) until ninety (90)
days after Borrower has complied with its obligations under Section 4.1(u), or
(z) to direct the Escrow Agent to forward the Transfer Documents for the
Project(s) in question to Borrower rather than to KCCI.


-14-

--------------------------------------------------------------------------------


(f)        Effect of Transfer Documents. Borrower Parties acknowledge and agree
(i) that the Transfer Documents shall be deemed effective to convey the Projects
to KCCI's designee only if, as and when the Transfer Documents are delivered at
KCCI's direction in accordance with the terms hereof; (ii) that KCCI's
acceptance of the Transfer Documents shall not be deemed an election of remedies
or a waiver of any of KCCI's rights and remedies under this Agreement, or under
any of the other Workout Documents or the Credit Documents or at law or in
equity; and (iii) that KCCI's acceptance of the Transfer Documents shall not
constitute a cure of any default under the Loans and the Credit Documents
(including, without limitation, the satisfaction of or reinstatement of the
indebtedness evidenced and secured thereby) or a cure of any Default.

(g)        Absolute Conveyance. Borrower Parties acknowledge and agree that:
(i) the conveyance of a Project to KCCI or its designee upon delivery by the
Escrow Agent of the applicable Transfer Document, pursuant to the terms of this
Agreement is an absolute conveyance of all of Borrower's right, title and
interest in and to such Project in fact as well as in form, and the Transfer
Documents are not intended to be a mortgage, trust conveyance, deed of trust, or
security instrument of any kind; (ii) the consideration for that conveyance is
exactly as recited in this Agreement; and (iii) after delivery of the Transfer
Document by the Escrow Agent to KCCI or its designee pursuant to the terms of
this Agreement, Borrower will have no redemption, or claims in, to or against
such Project or to the proceeds or profits that might be derived therefrom.
Without limiting the foregoing, terms used in the Transfer Documents such as "to
the extent assignable under applicable law", "subject to applicable law" and
words of similar effect are intended by the parties to reflect only that certain
state laws and/or regulations concerning assisted living or dementia/Alzheimer
care facilities, as the case may be, may condition assignment or transfer of
Residency Agreements and/or rights to own, operate or manage such facilities
upon satisfaction of certain licensing or other similar requirements.

(h)        No Merger. The parties acknowledge and agree that all of the Credit
Documents will remain in full force and effect after the transactions
contemplated by this Agreement have been consummated, subject to release only as
provided in Section 7.4 of this Agreement. The parties further acknowledge and
agree that the interest of KCCI in the Projects created by all of the
conveyances provided for in this Agreement will not merge with the interests of
KCCI in the Projects created under the Credit Documents. It is the express
intention of each of the parties that those interests of KCCI in the Projects
will not merge, but be and remain at all times separate and distinct,
notwithstanding any union of that interest in KCCI at any time by purchase,
termination, or otherwise, and that the liens held by KCCI against the Projects
created by certain of the Credit Documents will remain valid and continuous
liens against the Projects at all times unless and until expressly cancelled and
released by KCCI, including, without limitation, by the Releases.


-15-

--------------------------------------------------------------------------------



(i)        KCCI's Disclaimer. Except as provided in Section 8.5 of this
Agreement, KCCI has not and will not agree to assume or incur any liability or
responsibility with respect to any expenses incurred or accrued by Borrower
Parties prior to the Closing Date with respect to the Projects, or any other
obligation or liability of Borrower Parties. Borrower Parties hereby indemnify
and agree to defend and hold KCCI harmless from and against any and all expenses
(including, without limitation, reasonable attorneys fees and litigation
expenses), actions or causes of action, arising out of such expenses,
obligations, or liabilities, whether now known or unknown by either Borrower
Parties or KCCI.

(j)        Casualty and Eminent Domain. Without limiting any provisions of the
Credit Documents, until such time as the Transfer Documents for a Project are
delivered to KCCI or its designee pursuant to Section 2.9 or until a Release is
delivered by KCCI in connection with a sale or refinancing of a Project, the
terms of the Credit Documents shall continue to govern any casualty or
condemnation to the Project, including any insurance proceeds or condemnation
awards or other rights, in the manner applicable during the ongoing existence of
Events of Default, provided that Borrower Parties shall have no obligation (i)
to repair, restore or replace loss or damage to a Project due to casualty or
condemnation except to the extent insurance or condemnation proceeds are made
available therefor or (ii) to operate or manage a Project after casualty or
condemnation except to the extent proceeds of business interruption insurance
are made available therefor.

      2.10.        Settlement of DMG Litigation. (a) Borrower Parties have been
advised that the Lenders have filed suit against Deutsche Bank ("Deutsche Bank")
concerning its failure to close on take-out financing for certain of the
Projects pursuant to the Project Commitments and the Project Take-Out Agreements
for such Projects. Borrower Parties have been further advised that the Lenders
have reached a settlement with Deutsche Bank (the “Deutsche Settlement”)
pursuant to which (i) the Lenders will release all claims against Deutsche Bank
under the Project Commitments and the Project Take-Out Agreements, (ii) Deutsche
Bank will release all claims against the Lenders and the Borrower Parties under
the Project Commitments and the Project Take-Out Agreements and (iii) Borrower
Parties will release all claims against Deutsche Bank under the Project
Commitments and the Project Take-Out Agreements. To effect the releases
referenced in clause (iii) above, Borrower Parties agree to execute and deliver
to Deutsche Bank a release in the form included in Exhibit Q and made a part
hereof (the “DMG Release”), provided that Deutsche Bank delivers to Borrower
Parties its release in the form also included in Exhibit Q. Borrower Parties
hereby consent to the release by KCCI and the Lenders of any claims KCCI and the
Lenders may have against Deutsche Bank under the Take-Out Credit Agreement or
the Permanent Loan Commitments; provided that all payments made to the Lenders
by Deutsche Bank pursuant to the Deutsche Settlement will be applied to the
outstanding indebtedness owed by the Borrower Parties to the Lenders in
accordance with the terms of the Credit Agreement. KCCI will provide the
Borrower Parties with an accounting of such payments and the application of such
payments to the outstanding indebtedness owed to the Lenders in the event KCCI
seeks to recover a deficiency claim against the Borrower Parties under the terms
of this Agreement. Lenders represent and warrant to the Borrower Parties that
the outstanding indebtedness owed to the Lenders under the Credit Agreement
(including principal, accrued interest and expenses) substantially exceeds the
sum of (i) the proceeds to be paid to the Lenders pursuant to the Deutsche
Settlement and (ii) the current appraised values of the Projects, as shown in
the appraisals most recently obtained by KCCI.


-16-

--------------------------------------------------------------------------------



(b) Further, in connection with the Deutsche Settlement, KCCI, and Lenders, and
each of them, jointly and severally, on the one hand, and Borrower Parties and
each of them, jointly and severally, on the other, in each case for themselves
and their respective predecessors, successors and assigns, hereby releases and
forever discharge, one another, and each of their respective parents, divisions,
subsidiaries, affiliates, successors, and predecessors and each of their
respective present and former directors, officers, partners, agents, attorneys,
and employees from any and all obligations, actions, suits, causes of action,
claims, demands, liabilities, indebtedness, breaches of contract, breaches of
duty or any relationship, acts, omissions, misfeasance, malfeasance, debts, sums
of money, accounts, compensations, contracts, controversies, promises,
judgments, losses, damages, costs or expenses of every type, kind, nature,
description or character, and irrespective of how, why, or by reason of what
facts, whether heretofore now existing or hereafter arising, or that could,
might, or may be claimed to exist, of whatever kind or name, whether known or
unknown, suspected or unsuspected, liquidated or unliquidated, each as though
fully set forth herein at length, in law or equity, that in any way arise out of
or relate to the Project Commitments and the Project Take-Out Agreements;
provided, however, that any release of the Lenders'claims against Borrower
Parties under the Credit Agreement, including without limitation any deficiency
claim held by the Lenders as to the Loans, shall be governed by Article VII of
this Agreement; and provided, further, however, that the release by Borrower
Parties pursuant to this Section 2.10(b) shall be effective only upon
application of all payments received by the Lenders pursuant to the Deutsche
Settlement to indebtedness of Borrower Parties in accordance with the terms of
the Credit Agreement.

ARTICLE III



WARRANTIES, REPRESENTATIONS, ACKNOWLEDGMENTS

AND AGREEMENTS OF BORROWER PARTIES

     3.1.        Representations and Warranties of Borrower Parties. Borrower
Parties, and each of them, jointly and severally, hereby represent and warrant
to KCCI and Lenders as follows:



-17-

--------------------------------------------------------------------------------


(a)      Authority of Borrower. That Borrower is a duly organized, validly
existing corporation in good standing under the laws of the State of Delaware
and has duly qualified and is authorized to do business in all jurisdictions
where it is required to be so qualified except where the failure to be so
qualified would not have a Material Adverse Effect; that a true and correct copy
of the articles of incorporation, by-laws and other formation documents of the
Borrower have been delivered to KCCI; that the formation documents have not been
modified or amended; that Borrower has the power and authority to execute,
deliver and perform its obligations under this Agreement and under the other
Workout Documents; that the execution, delivery and performance of this
Agreement by Borrower has been consented to and approved pursuant to all
requisite authorizing action, in accordance with the formation documents; each
Workout Document to which it is party constitutes the legal, valid and binding
agreement or obligation of Borrower enforceable in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors'rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law); that the
execution and delivery of this Agreement and the other Workout Documents by
Borrower does not and will not (i) violate any provision of any law, rule,
regulation, order or judgment presently in effect having applicability to
Borrower or the formation documents; (ii) result in a breach or constitute or
cause a default under any agreement or instrument to which Borrower is a party
or by which Borrower or any of the Projects may be bound or affected; and
(iii) that Borrower is not presently in violation of any such law, rule,
regulation, order or judgment or in default under any such agreement or
instrument in any manner which would affect the validity or enforceability of
this Agreement or the other Workout Documents.

(b)     Authority of Company. That Company is a duly organized, validly existing
corporation in good standing under the laws of the State of Delaware and has
duly qualified and is authorized to do business in all jurisdictions where it is
required to be so qualified except where the failure to be so qualified would
not have a Material Adverse Effect; that a true and correct copy of Company's
articles of incorporation, by-laws and other formation documents have been
delivered to KCCI; that Company's formation documents have not been modified or
amended; that Company has the power and authority to execute, deliver and
perform its obligations under this Agreement and under the other Workout
Documents; that the execution, delivery and performance of this Agreement by
Company has been consented to and approved by all requisite corporate action;
each Workout Document to which it is a party constitutes the legal, valid and
binding agreement or obligation of Company enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors'rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law); that the
execution and delivery of this Agreement and the other Workout Documents by
Company does not and will not (i) violate any provision of any law, rule,
regulation, order or judgment presently in effect having applicability to
Company or its formation documents; or (ii) result in a breach or constitute or
cause a default under any agreement or instrument to which Company is a party or
by which Company or any of the Projects may be bound or affected; and (iii) that
Company is not presently in violation of any such law, rule, regulation, order
or judgment or in default under any such agreement or instrument in any manner
which would affect the validity or enforceability of this Agreement or the other
Workout Documents.



-18-

--------------------------------------------------------------------------------


(c)     No Bankruptcy Intent. That Borrower has no present intent to file any
voluntary petition under any Chapter of the Bankruptcy Code, or in any manner to
seek relief, protection, reorganization, liquidation, dissolution or similar
relief for debtors under any other local, state, federal or other insolvency
laws or laws providing for relief of debtors at law or in equity; and that the
filing of any such petition, or the seeking of any such relief by Borrower in
breach of this representation, would be in bad faith and solely for purposes of
delaying, inhibiting or otherwise impeding the exercise by KCCI of KCCI's rights
and remedies against Borrower or the Projects pursuant to this Agreement and the
Workout Documents, the Credit Documents or at law or in equity; that the
indebtedness outstanding under the Loans as of the Effective Date, as referred
to in Section 3.2(c), is materially greater than the fair and true market value
of the Projects as of the Effective Date; and that, in the event that the
Projects or any portion thereof were to become the property of any bankruptcy
estate or the subject of any state, federal or other bankruptcy dissolution,
liquidation or insolvency proceeding, neither the Projects, nor any one or more
of the Projects, is necessary for an effective reorganization of Borrower or of
Company, nor would Borrower have any reasonable likelihood to successfully
reorganize its financial affairs in a bankruptcy.

(d)     Personal Property Collateral. That none of Borrower Parties has at any
time heretofore removed, relocated or otherwise transferred any of the
Collateral constituting personal property from the Projects other than excess,
surplus or worn out furniture, furnishings and equipment in the ordinary course
of business

(e)     [Intentionally omitted]

(f)      {Intentionally omitted]

(g)     Financial Statements of Borrower Parties. That the consolidated
financial statements of Company dated March 31, 2002 (which consolidation
includes and reflects the financial results of Borrower), the income statement
of Borrower for the month of May, 2002 and the operating statements for the
Projects for the month of May, 2002, delivered to KCCI are true, correct and
complete in all material respects and fairly present the financial condition of
Company, Borrower and the Projects, respectively, as of the date thereof; that,
except for the existing defaults under the Loans and except as otherwise
disclosed to KCCI in writing heretofore or contemporaneously herewith, there has
been no Material Adverse Effect as to the financial condition of Company between
the date of said financial statements and the Effective Date; and that Borrower
Parties acknowledge that said financial statements have been provided to KCCI in
writing to induce KCCI to enter into this Agreement and the other Workout
Documents and to compromise the claims set forth herein and are relied upon by
KCCI for such purposes.


-19-

--------------------------------------------------------------------------------



(h)     Legal Proceeding and Compliance with Laws. That (i) except as disclosed
on Exhibit J with respect to the Company, none of Borrower Parties has received
any written notice of, and to the best knowledge of Borrower Parties, there are
no, pending or, to the knowledge of Borrower Parties, threatened, suits,
judgments, proceedings or other legal or equitable actions or proceedings
against the Projects or any of Borrower Parties that have, or could reasonably
be expected to have, a Material Adverse Effect, or which question the validity
or enforceability of this Agreement or any of the transactions or proceedings
contemplated by this Agreement; (ii) none of Borrower Parties has received any
such notice of any actual or threatened revocation, suspension, probation,
restriction, limitation, forfeiture or refusal to renew any License; (iii) none
of Borrower Parties has received any written notice from any Governmental
Authority (other than as described in clause (ii) above) claiming that any of
Borrower Parties, or any of the Projects, is not presently in compliance with
any laws, ordinances, rules or regulations bearing upon the use and operation of
the Projects, which failure to comply would have a Material Adverse Effect; (iv)
Borrower Parties have furnished to KCCI copies of all Survey Information
describing matters that would have a Material Adverse Effect; and (v) that all
material permits, licenses or other evidences of authority to use and operate
the Projects as they are presently being operated are current, valid and in full
force and effect.

(i)      Condemnation or Annexation Proceedings. That, to the best knowledge of
Borrower Parties, there are no pending or threatened condemnation proceedings or
annexation proceedings affecting the Projects.

(j)      Operating Statements. That each and every operating statement delivered
by Borrower Parties to KCCI in connection with or pursuant to this Agreement is
a true, correct and complete statement in all material respects of the results
of the operation of the Projects for the period covered thereby.

(k)     Encumbrances. That, to the best knowledge of Borrower Parties, there are
no Encumbrances on the Projects other than Permitted Exceptions (as defined in
the Mortgages).

(l)      Identification of Brokers. That attached as Exhibit M is a true,
correct and complete list of all Brokers.


-20-

--------------------------------------------------------------------------------



(m)     Source of Accrued Debt Service Payments. That the funds used to pay the
Accrued Debt Service Payments are Borrower's funds, derived from operation of
the Projects.

(n)     JV Leases. That there are and have been no Affiliate Leases in effect as
to any of the Projects other than those included in the JV Leases.

      3.2.        Acknowledgements and Agreements of Borrower Parties. Each of
Borrower Parties further individually acknowledges and agrees, represents and
warrants as follows as of the Effective Date:

(a)      Mortgages. That the Mortgages constitute valid security interests in,
first priority security liens on and security title to all of the Real Property
(as defined in the Mortgages) and Personal Property Collateral (as defined in
the Mortgages) and the real and personal property collateral described in the
Mortgages, subject only to (i) the Permitted Exceptions, as defined in the
Mortgages, and (ii) the rights of any tenants, residents or occupants of the
Projects permitted under the Credit Documents.

(b)      Credit Documents. That the Credit Documents constitute valid and
legally binding obligations of Borrower Parties enforceable against Borrower
Parties and the Projects in accordance with their respective terms; that
Borrower Parties have no defenses, setoffs, claims, counterclaims or causes of
action of any kind or nature whatsoever with respect to the Loans or the Credit
Documents or the indebtedness evidenced and secured thereby, or with respect to
any other documents or instruments now or heretofore evidencing, securing or in
any way relating to the Loans, or with respect to the administration or funding
of the Loans or the development, operation or financing of the Projects; and
that Borrower Parties do hereby expressly waive, release and relinquish any and
all such defenses, setoffs, claims, counterclaims and causes of action.

(c)     Indebtedness. That, as of May 31, 2002, (i) the outstanding principal
balance of the Loans affecting each Project is set forth on Exhibit G attached
hereto and made a part hereof; (ii) interest (including default interest) has
accrued and remains unpaid in the amounts set forth on Exhibit G, and
(iii) interest on the foregoing principal balances continues to accrue and shall
hereafter accrue in accordance with the terms of the Notes; that Defaults and
Events of Default have occurred and are continuing under the Credit Documents,
and that any and all notices thereof required to be sent to Borrower Parties, or
any of them, under the Credit Documents have been properly and timely provided;
and that the indebtedness evidenced and secured by the Credit Documents has been
validly accelerated and is now due and payable in full and shall remain due and
payable in full in accordance with this Agreement. All payments (other than
payments under the settlement with Deutsche Bank) have been appropriately
applied and credited on the Loans and the balance indicated is net of those
credits. Borrower Parties'indebtedness under the Loans is a valid and binding
obligation and there are no claims, setoffs (other than payments under the
settlement with Deutsche Bank) or defenses to the payment or performance by
Borrower Parties of Borrower Parties'indebtedness or other obligations to the
Lenders.



-21-

--------------------------------------------------------------------------------


(d)      No Novation or Release. (i) That, except as may be expressly provided
in this Agreement or the other Workout Documents, neither this Agreement nor any
of the other Workout Documents is intended to be, and none shall be deemed or
construed to be, a reinstatement, novation, amendment, modification or release
of the Loans or the Credit Documents, or any of them; and (ii) that neither this
Agreement nor any of the other Workout Documents nor any payments made or other
actions taken pursuant to this Agreement or any of the other Workout Documents
shall be deemed to cure any existing Defaults or Events of Default under the
Credit Documents or to cure or reinstate the Loans or the Credit Documents, it
being the intention of the parties hereto that the Loans are and shall remain in
default and immediately due and payable in full notwithstanding this Agreement
and the other Workout Documents.

(e)     Background Statements. That the Background statements at the beginning
of this Agreement are true and correct.

ARTICLE IV



ADDITIONAL COVENANTS OF BORROWER PARTIES

      4.1.        Covenants of Borrower Parties. Borrower Parties, jointly and
severally, covenant and agree with KCCI and the other Lenders that:

(a)     Performance of Credit Documents. This Agreement shall not waive, amend
or otherwise affect or diminish any obligation of Borrower Parties to perform
under the Credit Documents. Borrower Parties hereby confirm and re-affirm their
respective obligations under the Credit Documents, provided, however, that
Borrower Parties'failure to perform or breach of their obligations under the
Credit Documents, or the existence of an Event of Default under the Credit
Documents, shall not constitute a Default hereunder.

(b)     Notice of Proceedings. Borrower Parties shall notify KCCI in writing,
(i) within ten (10) Business Days after actual knowledge thereof by an officer
of Company, of any event or notice of the kind referred to in Section 3.1(h)
relating to a Project; and (ii) within five (5) Business Days after actual
knowledge thereof by an officer of Company, of the occurrence of any event
(other than one to which clause (i) of this Section 4.1(b) applies) which
constitutes a Default, or which with notice and/or the lapse of time without a
cure, as applicable, would constitute a Default, which notice shall specify the
nature thereof, the period of existence thereof and what action Borrower Parties
propose to take with respect thereto. Further, upon KCCI's request from time to
time, Borrower Parties shall provide to KCCI within fourteen (14) days after
KCCI's request a true and complete copy of all Survey Information received by
any Borrower Party, and all responses or plans of correction of any of Borrower
Parties relating thereto, together with a certification from an appropriate
officer of Company that, to such officer's knowledge, after reasonable inquiry,
all Survey Information received by any Borrower Party has been provided in turn
to KCCI.



-22-

--------------------------------------------------------------------------------


(c)      Further Assurances. Borrower Parties shall execute and deliver to KCCI
such agreements, instruments, documents, financing statements and other writings
as may be requested from time to time by KCCI to evidence the existing or future
indebtedness of Borrower Parties to KCCI and, to the extent of their respective
interests in the Projects, to perfect and to maintain the perfection of KCCI's
lien and security interest in and to the Projects and to consummate the
transactions contemplated by or in the Credit Documents, this Agreement or the
other Workout Documents.

(d)     Books and Records. Borrower Parties each will (i) keep proper books and
records of account, in which full and correct entries shall be made of all
financial transactions and the assets and business of such party and its
subsidiaries in accordance with GAAP; and (ii) permit, upon at least two (2)
Business Days'notice to the Chief Financial Officer or any other Authorized
Officer of Borrower Parties, officers and designated representatives of KCCI or
any of the Lenders to visit and inspect any of the Projects and the books and
records of account thereof in whomever's possession (but only to the extent
Borrower Party has the right to do so to the extent in the possession of another
person), to examine the books of account of Borrower Parties relating to
Borrower or the Projects and to make copies thereof and take extracts therefrom,
and to discuss the affairs, finances and accounts of Borrower Parties with, and
be advised as to the same by, its officers and independent actuaries, if any,
all at such reasonable times and intervals and to such reasonable extent as KCCI
or any of the Lenders may request, but in all instances subject to any
confidentiality requirement relating to resident records.

(e)     [Intentionally omitted]

(f)     Related Party Transactions. Borrower Parties shall not enter into, or be
a party to, any transaction respecting the Projects with any Affiliate of a
Borrower Party, and Borrower Parties shall contemporaneously with the execution
of this Agreement terminate all existing agreements and contracts respecting the
Projects with any Affiliate except for any such agreement or contract identified
on Exhibit J, and except in the ordinary course of and pursuant to the
reasonable requirements of Borrower Parties'business and upon fair and
reasonable terms which are fully disclosed to KCCI and are no less favorable to
Borrower Parties than would be obtained in a comparable arm's length transaction
with a Person not affiliated in any way with Borrower Parties.


-23-

--------------------------------------------------------------------------------



(g)     Cooperation and Noninterference, Ongoing and Bankruptcy-related.
Provided KCCI and Lenders are in compliance with the terms of this Workout
Agreement, none of Borrower Parties shall take any action of any kind or nature
whatsoever, either directly or indirectly, to oppose, impede, enjoin or
otherwise interfere with the exercise by KCCI of any of KCCI's rights and
remedies against or with respect to the Projects, or any other rights or
remedies of KCCI with respect to the Loans, the Credit Documents, this Agreement
or the other Workout Documents or the Management Contracts. Without limiting the
foregoing, in the event any transfer of title to any of the Projects to KCCI is
set aside or otherwise voided by a bankruptcy court or trustee, Borrower Parties
shall cooperate fully with KCCI as provided in Section 6.3(d), and further,
Borrower Parties shall not oppose or attempt to enjoin KCCI's efforts to obtain
relief from any stay imposed by a federal bankruptcy court against judicial or
nonjudicial foreclosure or similar proceedings initiated by KCCI with respect to
any of the Projects or seek to enjoin or oppose any effort by KCCI to foreclose
or to obtain delivery of the Transfer Documents as contemplated by the Workout
Documents.

(h)     Indemnity. Borrower Parties jointly and severally hereby indemnify KCCI
and Lenders and agree to hold each of KCCI and the Lender harmless from and
against any and all loss, cost, damage, or expense (including, without
limitation, attorneys'fees and costs of litigation) arising from, related to or
in any manner whatsoever connected with the failure of Borrower Parties to
perform any covenant or agreement of Borrower Parties under this Agreement or
the breach by Borrower Parties of any representation or warranty of Borrower
Parties under this Agreement.

(i)      Reporting Requirements of Borrower. Borrower and Company each agrees to
deliver to KCCI during the Term of this Agreement the following statements and
reports:

(i)      within twenty (20) days after the close of each month, the unaudited
statements of income for the Borrower for such month and for the fiscal year to
date, all of which financial statements shall be certified on behalf of Borrower
by the Chief Financial Officer or other Authorized Officer of Borrower, subject
to changes resulting from normal year-end or audit adjustments;

(ii)     at the time of the delivery of the financial statements provided for in
Sections 4.1(i)(i), a certificate on behalf of Borrower and Company by the Chief
Financial Officer or other Authorized Officer of Borrower and of Company to the
effect that, to the best knowledge of Borrower and Company, no Default, or event
which, with notice and/or the lapse of time without a cure, exists or, if any
Default or such other event does exist, specifying the nature and extent
thereof;

-24-

--------------------------------------------------------------------------------




(j)      Reporting Requirements of Company. Company agrees to deliver to KCCI
during the Term of this Agreement the following statements and reports:

(i)      within twenty (20) days after the end of each calendar month, operating
statements for each of the Projects managed by Company, each of which shall be a
true, correct and complete statement in all material respects of the results of
the operation of such Projects for the period covered thereby, together with a
monthly schedule of payables for such Project that is a true, correct and
complete statement in all material respects of the amounts and aging of account
payables for the period covered thereby, provided, however, that Company
reasonably expects to be able to deliver the first payables schedule by March
31, 2002 and shall advise KCCI promptly of any delays in achieving that expected
commencement date;

(ii)     within twenty (20) days after the end of each calendar month, monthly
updates of the Revenue Journals for each of the Projects managed by Company,
certified by the Chief Financial Officer or other Authorized Officer of Company
as true, correct and complete in all material respects;

(iii)      promptly upon transmission thereof or other filing with the SEC,
copies of all annual, quarterly or current reports that Company or any of its
Subsidiaries files with the SEC. In addition, Company shall cause LiveEdgar™ or
another third party service bureau regularly offering such "watch" services to
promptly notify via e-mail a representative designated by KCCI of all
registration statements filed with the SEC by Company or any of its
Subsidiaries; and

(iv)     within twenty (20) days after the end of each month, Company's then
current monthly report entitled "monthly cash flow summary" covering a rolling
thirteen (13)-week period; and

(v)      with reasonable promptness, such other information or documents
(financial or otherwise) relating to Company or any of its Subsidiaries as any
Lender may reasonably request from time to time.


-25-

--------------------------------------------------------------------------------



(k)     Personal Property Collateral. None of Borrower Parties will at any time
hereafter remove, relocate or otherwise transfer any of the Personal Property
Collateral from the Projects other than excess, surplus or worn out furniture,
furnishings and equipment in the ordinary course of business..

(l)     Termination of JV Leases and Delivery of Management Contracts. On or
prior to Closing, Borrower Parties shall deliver to KCCI documentation
satisfactory to KCCI evidencing the termination of all JV Leases and shall
execute and deliver to KCCI a new Management Contract between Borrower and
Manager, as to each Project.

(m)      Amendment to Articles of Incorporation. On or prior to Closing, the
Articles of Incorporation shall have been amended by amendment in the form of
Exhibit N attached hereto (the "Amendment to the Articles of Incorporation").

(n)     Amendment to Credit Agreement. Effective upon Closing, Borrower Parties
and KCCI agree that the Credit Agreement is amended to delete any right of
Borrower to consent to changes to Section 12.4(c) of the Credit Agreement,
regarding the minimum amount of its Loans that a Lender may sell or must retain
upon a sale of less than all of its Loans.

(o)      Insurance.

(i)     Until such time as Transfer Documents for a Project are delivered to
KCCI or its designee or until a Release is delivered by KCCI in connection with
a sale or refinancing of a Project, and to the extent funds are available from
the Collection Account to pay the premiums therefor, but subject to the
provisions of Section 4.1(o)(ii) of this Agreement, Borrower will maintain:

(1)      All Risk Extended Coverage and Builder's Risk Insurance: insurance
against loss or damage covering all of the tangible real and personal property
of Borrower and the Improvements by reasons of any loss or damage by fire,
storms, and other hazards, perils, casualties and risks, including without
limitation risks usually covered by extended coverage policies issued in the
jurisdiction in which the Improvements are located, which insurance shall:

(A)      name Key Corporate Capital Inc., as Collateral Agent as an additional
insured and as loss payee,



-26-

--------------------------------------------------------------------------------


(B)     provide coverage in an amount not less that the greater of (w) 100% of
the replacement costs of the Improvements and the Personal Property, (x) the
full insurable value of the Improvements and the Personal Property, (y) the
aggregate principal amount of the Loans incurred by Borrower, and (z) the amount
applicable to any such Property or Improvements necessary so that neither
Borrower (or any of its Affiliates) or KCCI shall be considered or shall become
a co-insurer of any loss under such policy, and

(C)     provide for a deductible or self-insurance retention of an amount
reasonably acceptable to KCCI;

(2)     Flood Insurance: if the area in which the Real Property is located has
been designated as flood prone or a flood risk area, as defined by the Flood
Disaster Protection Act of 1973, as amended, flood insurance, which insurance
shall:

(A)     name Key Corporate Capital Inc., as Collateral Agent as an additional
insured and as loss payee,

(B)     provide coverage in an amount not less than the greater of (w) 100% of
the replacement costs of the Improvements and the Personal Property, (x) the
full insurable value of the Improvements and the Personal Property, (y) the
aggregate principal amount of the Loans incurred by Borrower, and (z) the amount
applicable to any such Property or Improvements necessary so that KCCI shall be
considered or shall become a co-insurer of any loss under such policy; provided
that if flood insurance in the required amount is not available, flood insurance
shall be maintained in the maximum amount available;

(C)     provide for a deductible or self-insurance retention of an amount
reasonably acceptable to KCCI; and

(D)     comply with any additional requirements of the National Flood Insurance
program as set forth in such Act;

(3)      Commercial General Liability Insurance: insurance against claims for
bodily injury, death or property damage occurring on, in or about the Property
Covered by this Instrument and any other facilities owned, leased or used by
Borrower (including adjoining streets, sidewalks and waterways), which insurance
shall:

-27-

--------------------------------------------------------------------------------


(A)     name Key Corporate Capital Inc., as Collateral Agent as an additional
insured,

(B)     provide coverage in an amount not less than One Hundred Thousand Dollars
($100,000) per occurrence and Two Hundred Thousand Dollars ($200,000) in the
aggregate, plus umbrella coverage of not less than Ten Million Dollars
($10,000,000); and

(C)     provide for a deductible or self-insurance retention of an amount
reasonably acceptable to KCCI.;

(4)     Workers'Compensation Insurance: insurance against claims for injuries to
or death of employees (including Employers'Liability Insurance) to the extent
required by applicable law;

(5)     Business Interruption Insurance: insurance against loss of operating
income for a period of at least six (6) months, occasioned by reason of any
peril affecting the operations of Borrower; and

(6)     Other Insurance: such other and additional insurance, in such amounts
and with such coverages as are then customary for property similar in use and
located in the same state in which a Project is located. Such insurance shall be
written by financially responsible companies selected by Borrower and having an
A.M. Best rating of "A" or better and being in a financial size category of
"VII" or larger, or by other companies acceptable to KCCI, and (other than
workers'compensation insurance) shall name KCCI as loss payee (in the case of
insurance described in items (1) and (2), or as an additional named insured (in
the case of the insurance described in items (3), (4) and (5) above), in each
case as its interests may appear. Each policy referred to in this section shall
provide that it will not be canceled or reduced or expire except after not less
than thirty (30) days written notice to KCCI and shall also provide that the
interests of KCCI shall not be invalidated by an act or negligence of Borrower
or any person having an interest in any facility owned, leased or used by
Borrower nor by occupancy or use of any facility owned, leased or used by
Borrower for purposes more hazardous than permitted by such policy nor by any
foreclosure or other proceedings relating to any facility owned, leased or used
by Borrower. Borrower shall advise KCCI promptly of any policy cancellation,
reduction or amendment. All of such insurance shall be primary and
non-contributing with any insurance which may be carried by KCCI. All insurance
policies, to the extent of its interest, are to be for the benefit of and first
payable in case of loss to KCCI as first mortgagee without contribution.
Borrower shall deliver to KCCI contemporaneously with the expiration or
replacement of any policy of insurance required to be maintained hereunder a
certificate as to the new or renewal policy. Borrower will forthwith upon any
Lender's written request, furnish to such Lender such information about such
insurance as such Lender may from time to time reasonably request, which
information shall be prepared in form and detail reasonably satisfactory to such
Lender and certified by an Authorized Officer of Borrower.



-28-

--------------------------------------------------------------------------------


     (ii)     The current insurance required by Section 4.1(o)(i)(1)-(6) of this
Agreement is carried under policies and/or self-insurance programs that expire
June 30, 2002 (the “2001-2002 Insurance Program”) and Borrower has advised KCCI
that renewals or new policies of insurance required by Section 4.1(o)(i)(1)-(6)
are not expected to be available by June 30, 2002 due to typical practices in
the commercial insurance market; provided that Borrower Parties shall use all
commercially reasonable efforts to obtain, at a minimum, binders for (or other
written confirmation, satisfactory to KCCI, of) such renewals as to the
insurance described in Section 4.1(o)(i)(1), (2) and (5), by June 30, 2002 and
to obtain renewals or new policies for the insurance described in Section
4.1(o)(i)(1), (2) and (5), effective July 1, 2002, as soon thereafter as
possible; and provided, further, that, notwithstanding anything to the contrary
in Sections 4.1(o)(ii)-(iv) of this Agreement, the Workers'Compensation
Insurance referred to in Section 4.1(o)(i)(4) is under a calendar year program
and none of Sections 4.1(o)(ii)-(iv) apply to the Workers'Compensation Insurance
requirements under this Agreement. In addition, Borrower has advised KCCI that
renewals or new policies of insurance required by Section 4.1(o)(i)(1)-(6) are
not expected to be available by June 30, 2002 as to any of the Company's
projects, including the Projects, due to significantly increased costs and
market supply constraints. To the extent that any insurance required by
Section 4.1(o)(i)(1)-(6) of this Agreement is not generally commercially
available after the Effective Date, Borrower will maintain insurance with
responsible companies in such amounts, against such risks and with such
deductibles and levels of self-insurance as are customary from time to time for
peer group operators of properties similar in use and located in the same State
as a Project in accordance with prevailing industry standards and Legal
Requirements (the “Customary Insurance”). Notwithstanding the foregoing, but
without limiting the provisions of Section 4.1(o)(iv) of this Agreement, upon
the expiration of Company's current general liability insurance program
(effective July 1, 2002), Borrower Parties have advised that they may defer
implementing a general liability insurance program, including, without
limitation, to address the insurance required by Section 4.1(o)(i)(3) as to the
Projects, until no later than the earlier of (1) December 31, 2002 or (2) the
date Company implements a general liability insurance program that generally
applies to Company's projects (such earlier date, the “Liability Insurance
Deadline”); provided, however, that Borrower Parties shall confirm to KCCI not
later than July 1, 2002 whether Borrower Parties do intend to so defer as to the
Projects, and shall respond promptly thereafter to any requests for updated
information regarding insurance coverages or the lack thereof. Upon the
Liability Insurance Deadline, Company shall have in effect, at a minimum, a
general liability insurance program (i) which complies with the requirements of
Section 4.1(o)(i)(3), (ii) a rent-a-captive program with a carrier with an A- or
better rating, or (iii) a fully funded self-insurance program, in each case
providing $5.0 million of aggregate liability coverage and complying with Legal
Requirements (the “Minimal Liability Insurance”). Borrower Parties shall
promptly provide to KCCI any notices or information received from Company's
insurers or insurance brokers concerning the availability and cost of renewal
coverages. Borrower Parties further shall notify KCCI not later than sixty (60)
days before the scheduled lapse of any insurance policy or self-insurance
program as to whether the insurance required by Section 4.1(o)(i)(1)-(6) is
expected to be available by such lapse. Notwithstanding the foregoing provisions
of this Section 4.1(o)(ii), to the extent that such required insurance is not
expected to be available, KCCI shall be entitled to arrange for insurance
coverage it finds acceptable, the cost of which shall be included in Allowed
Expenses; provided that KCCI shall not be obligated to exercise any such right.


-29-

--------------------------------------------------------------------------------



     (iii)      Without limiting the provisions of Section 4.1(o)(ii) above or
any other provisions of the Credit Documents or the Workout Documents, Borrower
Parties shall notify KCCI not later than 10 AM EDT on June 28, 2002 if either
policy renewals or binders for (or other written confirmation, satisfactory to
KCCI, of) the insurance coverage required by Section 4.1(o)(i)(1), (2) and (5)
have not been received for the policy period commencing on July 1, 2002.
Further, in the event that the Escrow Closing Date has not yet occurred by June
28, 2003, the same requirements shall then apply as to the succeeding policy
year.

      (iv)     Notwithstanding the provisions of Section 4.1(o)(ii) and (iii),
including any election by Borrower to defer implementing a general liability
program, or Borrower's implementation of the Customary Insurance Program or the
Minimal Liability Insurance, as to the insurance policy year beginning July 1,
2002 (or, if the last sentence of Section 4.1(o)(iii) applies, beginning July 1,
2003), KCCI agrees that, to the extent that such deferral otherwise would, upon
notice and the lapse of any applicable cure period, constitute an Event of
Default under this Agreement, KCCI will forebear from exercising its remedies as
to such breach, and the Lenders will not assert such breach as a basis for
refusing delivery of a Borrower Party Release or a Covenant Not to Sue, so long
as Borrower Parties otherwise are not in breach of their obligations under this
Agreement or the Workout Documents. Without limiting the preceding sentence,
KCCI does not waive any representation or warranty under Section 3.1(h) arising
due to Borrower's failure to perform its insurance obligations under the Credit
Documents, or any obligations of Borrower Parties to comply with Sections
4.1(b), (h), (t), (v) or (y) of this Agreement, or any other provision of this
Agreement, the Workout Documents or the Credit Documents, or waive KCCI's rights
under Article VI or Article VII of this Agreement arising out of any breach
resulting from Borrower's or Borrower Parties'failure to perform such insurance
obligations. Further, notwithstanding the provisions of Section 4.1(o)(ii) and
(iii), the requirements in section 4.1(o)(i) for delivery of insurance
certificates shall apply to the insurance coverages effected by Borrower Parties
for the policy period commencing upon the lapse of the insurance policies now in
effect, and such certificates shall be delivered to KCCI not later than July 31,
2002 as to coverages other than general liability insurance.



-30-

--------------------------------------------------------------------------------


      (v)     Borrower hereby reaffirms the assignment of all amounts
recoverable under any policy of casualty insurance as to any Project as more
fully provided in each Mortgage.

(p)        Condemnation. Borrower will give KCCI notice within ten (10) Business
Days of actual knowledge of the actual or threatened commencement of any
proceedings under eminent domain affecting all or any part of any Project owned
by Borrower or managed by Company or any easement therein or appurtenance
thereof, including severance and consequential damage and change in grade of
streets, and will deliver to KCCI copies of any and all papers served in
connection with any such proceedings.

(q)        Payment of Taxes and Claims. Borrower Parties each will pay and
discharge all taxes, assessments and governmental charges or levies imposed upon
it or upon its income or profits, or upon any properties belonging to it, prior
to the date on which penalties attach thereto, and all lawful claims which, if
unpaid, might become a lien or charge upon any properties of such Borrower
Party; provided, however, that (i) such Borrower Party shall not be required to
pay any such tax, assessment, charge, levy or claim which is being contested in
good faith and by proper proceedings if it has maintained adequate reserves with
respect thereto in accordance with GAAP; (ii) such Borrower Party will not be
considered to be in default of any of the provisions of this sentence if
Borrower Party fails to pay any such amount which, individually or in the
aggregate, is immaterial to Borrower Party; and (iii) such Borrower Party shall
have no obligations under this Section 4.1(q)(A) with respect to any Project of
which neither Company nor Borrower continues to serve as manager, (B) to the
extent that, as to payments owed with respect to a Project, funds necessary to
comply are not available from the Collection Account, or (C) with respect to
Projects no longer owned by Borrower, to the extent actions of, or instructions
to Company by, the owner cause the non-payment.

(r)        Organizational Existence and Franchises. Borrower Parties each will
do, or cause to be done, all things necessary to preserve and keep in full force
and effect its organizational existence, rights, authority and franchises,
provided that nothing in this Section 4.1(r) shall be deemed to prohibit the
loss of any rights, authorities or franchises if the loss thereof, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

(s)        Good Repair. Borrower Parties each will ensure that the Projects and
equipment used or useful in its business relating to the Projects, in
whomsoever's possession they may be, are kept in good repair, working order and
condition, normal wear and tear excepted, and that from time to time there are
made in such Projects and equipment all needful and proper repairs, renewals,
replacements, extensions, additions, betterments and improvements thereto, to
the extent and in the manner customary for companies in similar businesses;
provided Borrower Parties shall be obligated to perform the foregoing covenant
only if, in the case of items properly categorized as capital expenditures, KCCI
has authorized expenditure of funds for such items.


-31-

--------------------------------------------------------------------------------



(t)        Compliance with Statutes, etc. Borrower Parties each will comply, in
all material respects, with all applicable statutes, regulations and orders of,
and all applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property, other than those (i) being contested in good faith by appropriate
proceedings, as to which adequate reserves are established to the extent
required under GAAP, and (ii) the noncompliance with which would not have, and
which would not be reasonably expected to have, a Material Adverse Effect.

(u)        Compliance with Environmental Laws. Without limitation of the
covenants contained in Section 4.1(t) hereof:

(i)      Borrower will (x) comply, in all material respects, with all
Environmental Laws applicable to the ownership, lease or use of all Real
Property now or hereafter owned, leased or operated by Borrower, and promptly
pay or cause to be paid all costs and expenses incurred in connection with such
compliance, except for such noncompliance as would not have, and which would not
be reasonably expected to have, a Material Adverse Effect; and (y) keep or cause
to be kept all such Real Property free and clear of any liens imposed pursuant
to such Environmental Laws which are not permitted under Section 4.2(c).

(ii)     Without limitation of the foregoing, if Borrower shall generate, use,
treat, store, release or dispose of, or permit the generation, use, treatment,
storage, release or disposal of, Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by Borrower, or transport or permit the
transportation of Hazardous Materials to or from any such Real Property, any
such action shall be effected only in the ordinary course of business and in any
event in compliance, in all material respects, with all Environmental Laws
applicable thereto, except for such noncompliance as would not have, and which
would not be reasonably expected to have, a Material Adverse Effect.

(iii)     If required to do so under any applicable order of any governmental
agency, Borrower will undertake any clean up, removal, remedial or other action
necessary to remove and clean up any Hazardous Materials from any Real Property
owned, leased or operated by Borrower in accordance with, in all material
respects, such orders of all governmental authorities except (x) to the extent
that Borrower is contesting such order in good faith and by appropriate
proceedings and for which adequate reserves have been established to the extent
required by GAAP, or (y) for such noncompliance as would not have, and which
would not be reasonably expected to have, a Material Adverse Effect.


-32-

--------------------------------------------------------------------------------


(iv)     At the written request of KCCI or the Required Lenders, which request
shall specify in reasonable detail the basis therefore, at any time and from
time to time after (x) the Lenders receive notice for any Environmental Claim
involving potential expenditures by Borrower in excess of Fifty Thousand Dollars
($50,000) in the aggregate for any Real Property, or (y) KCCI or the Required
Lenders otherwise become aware of any circumstances under which Borrower may
become liable for remedial or similar expenditures potentially required to be
made by Borrower in order for any Real Property to be brought into compliance
with Environmental Laws or to satisfy an Environmental Claim with respect to
such Real Property, Borrower will provide, at its sole cost and expense, an
environmental site assessment report concerning such Real Property now or
hereafter owned, leased or operated by Borrower, prepared by an environmental
consulting firm reasonably acceptable to KCCI, indicating the presence or
absence of Hazardous Materials on such Real Property. If Borrower fails to
provide the same within ninety (90) days after such request was made, KCCI may
order the same, and Borrower shall grant and hereby grants, to KCCI and the
Lenders and their agents, access to such Real Property and specifically grants
KCCI and the Lenders an irrevocable non-exclusive license, subject to the rights
of tenants, to undertake such an assessment, all at Borrower's expense.

(v)        Project Management. Borrower will at all times cause each Project
owned by Borrower to be managed by Company pursuant to the Management Contract
and Project Lease. Borrower and Company each will comply with all of their
respective obligations under the Management Contract and Project Lease for such
Project and will maintain a sufficient number of qualified employees to enable
them to fulfill their obligations thereunder. Borrower and Company will maintain
the Management Contract and Project Lease in full force and effect, without any
amendment, waiver or other modification of any of the terms or provisions
thereof, which has not been approved in writing by the Required Lenders.

(w)        Leases Affecting a Project. After the Effective Date, neither
Borrower nor Company shall enter into any lease agreement affecting any Project,
except for Residency Agreements as permitted by the Cash Flow Assignment and
leases or license of portions of a Project in the ordinary course of business to
operators or food service, medical, hair care, recreational and other services
and amenities for individual residents of the Projects, on arms-length terms
reflecting prevailing market conditions and having a term of not more than one
(1) year.


-33-

--------------------------------------------------------------------------------



(x)        Senior Debt. (i) Borrower will at all times ensure that (i) the
claims of the Lenders in respect of the Obligations of Borrower will not be
subordinate to, and will in all respects rank at least pari passu with, or to
the extent of the value of the Collateral, structurally senior (i.e., senior by
virtue of the Lenders'right to satisfy its Obligations by enforcing Liens
against the Collateral) to, the claims of every unsecured creditor of Borrower,
(ii) any Indebtedness of Borrower which is subordinated in any manner to the
claims of any other creditor of Borrower will be subordinated in like manner to
such claims of the Lenders and (iii) Company will at all times ensure that (A)
the claims of the Lenders against Company will not be subordinate to, and will
in all respects rank (1) prior to the claims of any unsecured creditor of
Company under (i) the Company's 5.25% convertible subordinated debentures issued
pursuant to the Indenture, dated as of December 19, 1997, between Company and
United States Trust Company of New York; (ii) the Company's 9.75% pay-in-kind
convertible subordinated debentures issued pursuant to the Indenture, dated as
of May 31, 2000, between Company and U.S. Trust Company of Texas, N.A; (iii) the
Company's 6.75% convertible subordinated debentures issued pursuant to the
Indenture dated as of May 23, 1996, as supplemented on October 23, 1997 and
December 31, 1999, between the Company (as successor in interest to Sterling
House Corporation) and State Street Bank and Trust Company (as successor to
Fleet National Bank); and (iv) the Company's 7.0% convertible subordinated
debentures issued pursuant to the Indenture dated as of May 21, 1997 between the
Company and The Bank of New York (as successor to IBJ Schroder Bank & Trust
Company), and (2) pari passu to the claims of every other senior unsecured
creditor of Company, and (B) any Indebtedness of Company contractually
subordinated in any manner to the claims of any other senior secured or
unsecured creditor of Company will be subordinated in like manner to such claims
of the Lenders (but this clause (B) shall not apply to private arrangements
among co-lenders in a loan facility).

(y)        Licenses. Borrower Parties shall do or cause to be done all things
necessary to obtain, preserve and keep in full force and effect all licenses,
certificates of need, certificate of need waivers and other licenses,
authorizations and certificates necessary under any Legal Requirement to operate
each Project as an assisted living or dementia/Alzheimer facility, as the case
may be, (the "Licenses"). Upon request, Borrower Parties shall provide to KCCI
copies of all Licenses. Not later than ten (10) Business Days after actual
knowledge thereof by an officer of Company, Borrower Parties shall provide to
KCCI notice of any actual or threatened revocation, suspension, probation,
restrictions, limitation, forfeiture or refusal to renew any License.
Additionally, not later than ten (10) Business Days after actual knowledge
thereof by an officer of Company, Borrower Parties will furnish to KCCI copies
of all Deficiency Notices as to any Project and agency inspection reports,
audits, surveys, investigations, reviews or evaluations as to any Project
describing matters that would have a Material Adverse Effect, and,
contemporaneously with transmittal to the Governmental Authority, all responses
or plans of correction of Borrower Parties relating thereto. "Deficiency
Notices" shall refer to all notices from Governmental Authorities which license,
regulate, certify, accredit or evaluate Borrower Parties, any Project or the
operation of any Project alleging that Borrower, Company, the Project or the
operation of the Project fails to comply with any or all conditions of
licensing, regulation or accreditation of the Project, and all follow up
correspondence relating thereto. Borrower Parties shall promptly and diligently
pursue the correction of the subject of the Deficiency Notice prior to the
expiration of any period allowed by the Governmental Authority for correction.
Borrower Parties shall promptly provide from time to time, such cost estimates,
reports and other information as KCCI may require to demonstrate to KCCI's
satisfaction that Borrower and/or Company have the financial and other ability
to effect the correction and are taking the actions required by this Section.


-34-

--------------------------------------------------------------------------------



(z)        Limited Applicability of Certain Covenants. KCCI and the Lenders
hereby acknowledge and agree that the obligations of Borrower under
Sections 4.1(s), (t), (u) and (y) shall cease as to a Project upon the
acceptance by KCCI or its designee of delivery of the Transfer Documents (or
upon transfer of title due to foreclosure) and the obligations of Company under
such Sections shall cease as to a Project when management of the Project is
transferred to a party other than either of Borrower Parties in accordance with
the Workout Documents and, as to the first three sentences of Section 4.1(y),
the License Transfer Obligations are completed with respect to such Project. In
addition, Borrower and Company shall not be liable for non-compliance with
Sections 4.1(s), (t), (u) and/or (y):

(a)     to the extent that funds necessary to comply with its obligations under
any such Section is not available from the Collection Account; or

(b)      with respect to a Project no longer owned by Borrower, to the extent
actions of, or instructions to Company by, the owner cause the non-compliance.

      4.2.        Negative Covenants of Borrower. Borrower hereby covenants and
agrees with KCCI and the other Lenders that:

(a)     Single Purpose Entity, etc. Borrower will not directly or indirectly
engage in any business or business activity which is not directly related to the
acquisition, ownership, development, construction and operation of the Projects.
Without limitation of the foregoing, Borrower will not (i) lend money or credit
or make advances to any person, (ii) purchase or acquire any stock, obligations
or securities of, or any other interest in, or make any capital contribution to,
or other investment in, any person, (iii) create, acquire or hold any
Subsidiary, (iv) be or become a party to any joint venture or partnership, (v)
be or become obligated under any Guaranty Obligations, except that Borrower may
invest in cash and Cash Equivalents, or (vi) violate, directly or indirectly,
any of the provisions in Article 3 of the Articles of Incorporation.


-35-

--------------------------------------------------------------------------------



(b)     Consolidation, Merger, Acquisition or Sale of Assets, etc. Except as
otherwise authorized under the terms of this Agreement, Borrower will not,
directly or indirectly, (i) prior to fulfillment and satisfaction of all
Borrower's obligations under this Agreement and the other Workout Documents,
wind up, liquidate or dissolve its affairs, (ii) enter into any transaction of
merger or consolidation, (iii) make or otherwise effect any Acquisition, (iv)
sell or otherwise dispose of any Project, (v) sell or otherwise dispose of any
of its other properties or assets (including those comprising a portion of any
Project), other than disposition of excess, surplus or worn out furniture,
furnishings and equipment in the ordinary course of business, or (vi) agree to
do any of the foregoing at any future time.

(c)     Liens. Except for the refinancings authorized by the terms of this
Agreement, Borrower will not create, incur, assume or suffer to exist any Lien
upon or with respect to any of its property or assets of any kind (real or
personal, tangible or intangible), whether now owned or hereafter acquired, or
sell any such property or assets subject to an understanding or agreement,
contingent or otherwise, to repurchase such property or assets (including sales
of accounts receivable or notes with or without recourse to Borrower, other than
for purposes of collection of delinquent accounts in the ordinary course of
business) or assign any right to receive income, or file or permit the filing of
any financing statement under the UCC or any other similar notice of Lien under
any similar recording or notice statute, except that Permitted Liens and liens
in favor of KCCI shall be permitted; provided, however that Borrower shall have
the right to contest in good faith any mechanics'lien or other statutory lien
securing claims of persons supply labor, materials or services to the Project
(i) so long as the continuance of such contest or litigation does not result in
an order for the foreclosure of such lien, the forced sale of the Project or any
part thereof, or the forfeiture of the lien of this Instrument, and (ii) in the
case of any such mechanics'lien or statutory lien involving a claim in excess of
$100,000, there has been posted with KCCI sufficient security (in the form of a
bond issued by a surety company or otherwise), satisfactory to KCCI, for the
payment thereof, with interest, costs and penalties, under written agreement
conditioning payment of such contested mechanics'lien or statutory lien upon the
resolution of such contest, or prior thereto.

(d)     Indebtedness. Borrower will not create, incur, assume or suffer to exist
any Indebtedness of Borrower, except:

(i)     Indebtedness incurred under this Agreement and the other Credit
Documents; and

(ii)     in the case of any Project, any Indebtedness permitted under
Section 16(c) of the Mortgage related thereto.

(e)     Distribution by Borrower.


-36-

--------------------------------------------------------------------------------


(i)      Borrower will not directly or indirectly purchase or otherwise acquire
any of its equity interests; and

(ii)      Borrower will not declare pay or make any dividend or distribution
(whether in cash or property) to its shareholders in respect of their interests
in the income or capital of Borrower.


ARTICLE V        



DEBT SERVICE PAYMENTS AND LOCKBOX

5.1.        Debt Service. During the Term of this Agreement, Borrower shall pay
to KCCI monthly debt service payments ("Debt Service Payments") with respect to
each Project for which the Escrow Agent holds Transfer Documents equal to the
sum of: (i) monthly NOI minus (ii) the management fee permitted by the terms of
the Management Contract, as amended by the Amendment to Management Contract. The
obligation of Borrower to make such Debt Service Payments shall commence as of
the Closing Date (collectively, the "Accrued Debt Service Payments"), subject to
the provisions of Section 5.4 of this Agreement. Debt Service Payments payable
for any partial month within which the Closing occurs, or payable as to a
Project for any partial month within which a Release is delivered by KCCI, shall
be prorated based upon the number of calendar days occurring in such month.
After the Closing, Debt Service Payments shall be due and payable not later than
the twentieth (20th) day of each calendar month as to NOI for the prior calendar
month. Each payment shall be accompanied by reasonable back-up information
showing the calculation of the Debt Service Payment. The foregoing provisions
regarding Debt Service Payments shall not waive or reduce Borrower's obligation
to pay any excess of the monthly debt service payments otherwise due under the
Credit Documents over the Debt Service Payments made for such month and such
excess shall accrue and be added to the outstanding indebtedness under the
Credit Documents, subject to interest pursuant to the terms of the Credit
Documents; provided, however, that the provisions of Sections 7.2, 7.3 and 7.5
of this Agreement shall govern Borrower's obligation to pay any such excess. The
provisions of this Section 5.1 are subject to the provisions of Section 4(e) of
the Cash Flow Assignment Agreement.

      5.2.        Cash Flow Assignment Agreement. Upon closing, Borrower Parties
shall deliver to KCCI the Cash Flow Assignment Agreement. Borrower Parties
acknowledge that the Cash Flow Assignment Agreement, inter alia, grants a
security interest to KCCI in and to all of the right, title and interest of each
of Borrower and Company in and to the Project Revenues and includes provisions
relating to disbursements from the Collection Account and other deposit accounts
contemplated by the Cash Flow Assignment Agreement.

      5.3.        Collection Account Arrangements. As more fully provided in the
Cash Flow Assignment Agreement:

(a)     At or prior to Closing, Borrower and Company shall establish a deposit
account, separate from any deposit account used by any of Borrower Parties for
any other projects, and established for the benefit of KCCI, with a depository
institution approved by KCCI (a Collection Account") and shall execute and
deliver, and shall cause the depository institution to execute and deliver, to
KCCI the Collection Account Agreement; and


-37-

--------------------------------------------------------------------------------



(b)     Commencing not later than the Closing Date, Borrower and Company shall
deposit all Project Revenues for the Projects for which the Escrow Agent holds
Transfer Documents, into the Collection Account, as more fully provided in the
Cash Flow Assignment Agreement.

      5.4.        Closing Payment. On the Effective Date, Borrower shall pay to
KCCI by wire transfer from a Borrower account (and not from a Company account),
the sum of One Million Five Hundred Thousand Dollars ($1,500,000) in immediately
available funds; provided, however, that such payment on the Effective Date
shall be increased by Debt Service Payments in the amount equal to the monthly
NOI, commencing with the month of June, 2002 and continuing through the Closing
Date, less a 6% management fee, computed on a per diem basis, if the Closing
Date occurs later than June 28, 2002 (the "Closing Payment").

ARTICLE VI        



DEFAULTS AND REMEDIES

6.1.        Defaults. For purposes of this Agreement, each of the following
arising prior to the Section 7.3 Date shall constitute a "Default":

(a)     Misrepresentations. Any representation or warranty of Borrower Parties
set forth in this Agreement or in any other Workout Document, or in any
certified statement or certificate delivered or required to be delivered
pursuant hereto or thereto, shall prove to be untrue in any material respect as
of the Effective Date, or with respect to a certificate or certified statement,
as of the date thereof;

(b)     Breach of Covenants.

(i)      Any Debt Service Payment is not paid within three (3) Business Days
after the due date; Borrower shall breach any of its obligations under
Section 4.1(o) other than subparagraph 4.1(o)(i)(3); or any License held by
either of Borrower Parties is terminated, revoked, suspended, subject to
probation or forfeited, or the issuing authority refuses to renew any such
License;

(ii)     Any regulatory authority shall subject a Project managed by the Company
to a "do not admit" order, or any similar order that generally restricts the
admission or retention of residents, other than orders that limit the admission
or retention of certain acuity or special needs residents due primarily to
regulatory interpretation of the limits of applicable licensing as opposed to
findings of inadequate care at such Project(s);

(iii)     Either of Borrower Parties (A) fails to remain in material compliance
with all applicable Legal Requirements with respect to any License (other than
as referenced to in Section 6.1(b)(i) or (ii); or (B) fails to remain in
material compliance with all other applicable Legal Requirements with respect to
the Projects, except no Default shall occur: (a) in such cases, included in
clause (A) or (B) above, in which such failure does not have a Material Adverse
Effect or (b) in such cases in which such failure arises with respect to a
Project that is at the time such failure arises managed by a party other than
either of Borrower Parties (unless and to the extent that the failure is the
result of acts or omissions attributable to Borrower or to Company as Manager)
or (c) in such cases in which such failure arises with respect to a Project
after acceptance of the Transfer Documents for such Project by KCCI or its
designee, to the extent the owner has taken action or given instructions to the
Company causing such failure;


-38-

--------------------------------------------------------------------------------



(iv)     (A) Fraud or misappropriation of funds by either of Borrower Parties
with respect to such party's ownership or management of a Project (either of
which shall constitute a breach "involving a monetary obligation", without
limiting any other provision of this Agreement); (B) waste by either of Borrower
Parties with respect to such party's ownership or management of a Project; or
(C) either Borrower Party is named as a defendant in a criminal indictment that
is related to such party's ownership or management of a Project and such
indictment arises out of such Borrower Party's actual failure to comply with any
Legal Requirements (irrespective of whether or not a conviction is obtained),
which, non-compliance has a Material Adverse Effect;

(v)     Failure of Borrower Parties to pay real estate taxes or insurance
premiums due with respect to any Project managed by the Company; provided that
funds have been made available to Borrower Parties therefor from the Collection
Account ;

(vi)     Failure of any Borrower Party to provide a notice as and when required
by Section 4.1(b);

(vii)     Either of Borrower Parties shall breach, default under or fail to
fully perform any of their covenants, agreements or obligations regarding the
Transfer Documents, (including those under the Deeds in Escrow Agreement) other
than representations, warranties or covenants relating to Defects in title not
arising by, through or under Borrower Parties ("Special Title Defects"); or

(viii)     Either of Borrower Parties shall breach, default under or fail to
fully perform any of their covenants, agreements or obligations under this
Agreement (including under any Management Contract) or the other Workout
Documents other than those described in item (vi) or (vii) above;



-39-

--------------------------------------------------------------------------------


provided, however, that (A) any such breach, default or failure described in
item (ii) above shall not constitute a Default unless and until such breach,
default or failure shall continue without cure for twenty-one (21) Business Days
after the effective date of such order described in item (ii) above; (B) any
such breach, default or failure described in item (vii) above and relating to a
Special Title Defect shall not constitute a Default unless and until such
breach, default or failure shall continue without cure for sixty (60) days after
written notice from KCCI to Borrower Parties, provided, further, however, that
in the case of any such breach, default or failure referred to in this item (B),
the sixty (60) day period referred to above may be extended by written notice
from a Borrower Party to KCCI, delivered not later than ten (10) Business Days
following the giving of any notice of such breach, default or failure by KCCI,
for an additional period of up to sixty (60) days, if (x) such notice from the
Borrower Party includes a certification that unavoidable delays or other
circumstances are such that such default cannot be remedied within the initial
sixty (60) day period, but that such default can be remedied within the time
period specified for such extension, and (y) throughout the period of such
requested extension Borrower Parties are diligently and continuously taking all
reasonable actions to remedy such default and are informing KCCI promptly and
regularly in writing of all such actions throughout the period of cure (it being
understood that if the Borrower Parties shall cease or abandon such efforts to
remedy the default, such extension period shall immediately and automatically
terminate); (C) any such breach, default or failure described in (vii) above,
other than one relating to a Special Title Defect, shall not constitute a
Default unless and until such breach, default or failure shall continue without
cure for five (5) Business Days after written notice from KCCI to Borrower
Parties; (D) any such breach, default or failure described in items (iii)
through (v) or (viii) above and involving a monetary obligation shall not
constitute a Default unless and until such breach, default or failure shall
continue without cure for five (5) Business Days after written notice from KCCI
to Borrower Parties, and (E) any such breach, default or failure described in
items (iii) through (v) or (viii) above involving other than a monetary
obligation shall not constitute a Default unless and until such breach, default
or failure shall continue without cure for thirty (30) days after written notice
from KCCI to Borrower Parties provided, however, that in the case of item (iii)
or (iv)(C), the cure period shall be measured from any earlier notice of such
item (iii) or (iv)(C) event to one of Borrower Parties from the applicable
governmental or regulatory authority); provided, further, however, that in the
case of any default referred to in items (iii) through (v) or (viii), other than
such a default involving a monetary obligation, the thirty (30) day period
referred to above may be extended by written notice from a Borrower Party to
KCCI, delivered not later than ten (10) Business Days following the giving of
any notice of such breach, default or failure by KCCI (or, if applicable, the
earlier notice from the applicable governmental or regulatory authority), for an
additional period of up to thirty (30) days, if (x) such notice from the
Borrower Party includes a certification that unavoidable delays or other
circumstances are such that such default cannot be remedied within the initial
thirty (30) day period, but that such default can be remedied within the time
period specified for such extension, and (y) throughout the period of such
requested extension the Borrower Parties are diligently and continuously taking
all reasonable actions to remedy such default and are informing KCCI promptly
and regularly in writing of all such actions throughout the period of cure (it
being understood that if the Borrower Parties shall cease or abandon such
efforts to remedy the default, such extension period shall immediately and
automatically terminate). Without limiting the foregoing, in the case of
Company's breach, default or failure to fully perform an obligation under any
Management Contract, the only cure period applicable shall be that provided for
above as to breaches of a like nature, and any contrary cure or other time
period in such Management Contract shall be inapplicable. Notwithstanding the
foregoing, the failure of a Performance Condition shall not be deemed a Default
under this Agreement



-40-

--------------------------------------------------------------------------------


(c)     Bankruptcy or Insolvency Action.

(i)     Borrower shall file any voluntary petition under the Bankruptcy Code, or
shall file any petition for dissolution or liquidation, or shall in any manner
seek any relief under any state, federal or other insolvency laws or other laws
providing for relief of debtors;

(ii)     Either of Borrower Parties shall cause, consent to or acquiesce in any
involuntary petition under the Bankruptcy Code to be filed against Borrower, or
shall cause Borrower to seek or become the subject of any dissolution,
liquidation or insolvency proceeding or any other proceeding pursuant to any
state, federal or other insolvency laws or other laws providing for relief of
debtors.

(d)     Projects as Part of Bankruptcy Estate. Borrower Parties, or any of them,
shall cause any of the Projects or any portion thereof to become the property of
any bankruptcy estate or the subject of any state, federal or other bankruptcy,
dissolution, liquidation or insolvency proceedings or other laws providing for
relief of debtors; provided, however, that this Section 6.2(d) shall not apply
to Company's equity interest in Borrower or to Company's rights under the
Management Contracts, the Credit Documents, the Project Leases or the Workout
Documents; and

(e)     Proceedings to Avoid Foreclosure Sale. In the event that either of
Borrower Parties initiates or causes any other party to initiate, or consents to
or acquiesces in, an action or proceeding (under the Bankruptcy Code or
otherwise) seeking to prevent, recapture or avoid the transfer of the Projects
pursuant to the Transfer Documents or pursuant to any foreclosure sale or
receivership action, or to avoid any payments made pursuant to Article V of this
Agreement, or to reject or avoid the obligations of either of the Borrower
Parties under this Agreement or the Workout Documents, including any obligations
under the Management Contracts.

      6.2.        Rights of KCCI Upon Default. Upon the occurrence of a Default,
KCCI, as agent for, and on behalf of, the Lenders, shall immediately be
entitled, without further notice to Borrower Parties, to exercise any or all of
KCCI's rights and remedies under the Workout Documents (but until the occurrence
of a Fundamental Breach Event, not the Credit Documents and not Sections 13
through 16 of the Cash Flow Assignment Agreement) including, without limitation,
(i) exercising all rights provided to KCCI under Section 2.9 as to one or more
Project(s), notwithstanding the lack of a failure of a Performance Condition;
(ii) issuing a Notice of Disbursement Control (as defined in the Cash Flow
Assignment Agreement); (iii) obtaining judgments against Borrower Parties or
either of them, jointly and severally with respect to such Default;
(iv) proceeding with post-judgment discovery against Borrower Parties pursuant
to applicable law; (v) executing and levying through any means permitted by
applicable law upon any and all assets, real or personal, of Borrower Parties,
whether or not collateral for the Loans, in any order in KCCI's sole discretion;
and (vi) pursuing other enforcement of the judgments against Borrower Parties in
any manner available at law or in equity with respect to such Default, until
KCCI obtains full satisfaction of such judgments. In addition, in the event of a
Fundamental Breach Event, KCCI shall have the right, as agent for, and on behalf
of, the Lenders, to exercise any or all of KCCI's rights and remedies under the
Workout Documents or the Credit Documents, including, without limitation, those
listed in items (i) through (vi) above in this Section 6.2, and the right to
recover any deficiency claim on the Loans.


-41-

--------------------------------------------------------------------------------


     
6.3.        Acknowledgments. Borrower Parties expressly agree, covenant and
acknowledge that:

(a)     Except as expressly provided otherwise in this Agreement, KCCI shall be
authorized to exercise any or all of its rights and remedies hereunder, at law
and in equity as KCCI may in its sole and exclusive discretion deem necessary or
appropriate. No right, power or remedy conferred upon or reserved to KCCI at law
or in equity is intended to be exclusive of any other right, power or remedy
conferred upon or reserved to KCCI at law or in equity, but each and every
remedy shall be cumulative and concurrent, and shall be in addition to each and
every other right, power and remedy given hereunder or now or hereafter existing
at law or in equity;

(b)     Each and every acknowledgment, warranty, representation, agreement and
covenant of Borrower Parties, or any of them, in this Agreement or the other
Workout Documents has been provided to KCCI as a material inducement to KCCI's
willingness to enter into this Agreement and the other Workout Documents and to
compromise the claims set forth herein and are relied upon by KCCI for such
purposes;

(c)     Except in connection with a Release deliverable pursuant to Section 2.4
or as expressly provided in Section 7.3 or Section 7.5 of this Agreement, KCCI
shall have no obligation to release Borrower Parties or any other Person from
its liability under the Credit Documents; and



-42-

--------------------------------------------------------------------------------


(d)     In the event Borrower Parties, or any of them, or any other party, shall
cause the Projects or any portion thereof to become the property of any
bankruptcy estate or the subject of any state, federal or other bankruptcy
dissolution, liquidation, or insolvency proceeding or other laws providing for
the relief of debtors (other than Company's equity interest in Borrower or
Company's rights under the Management Contracts, the Credit Documents, the
Project Leases or the Workout Documents), then KCCI shall immediately become
entitled, in addition to all other relief to which KCCI may be entitled under
this Agreement, the Workout Documents, the Credit Documents and at law and in
equity, and without further notice or action of any kind, to obtain (i) an order
from the bankruptcy court granting immediate relief from the automatic stay
pursuant to Section 362 of the Bankruptcy Code, so as to permit KCCI to pursue
its rights and remedies against Borrower in the manner provided hereinabove and
to exercise all other rights and remedies of KCCI hereunder, under the Workout
Documents, under the Credit Documents and at law and in equity, and (ii) an
order from the bankruptcy court prohibiting the use of "cash collateral"
generated from the Projects (as such term is defined in Section 363 of the
Bankruptcy Code). In connection with such bankruptcy court orders for relief,
neither of Borrower Parties shall contend or allege in any pleading or petition
filed in any court proceeding that (A) the fair and true market value of the
Projects as of the Effective Date is greater than the indebtedness outstanding
under the Loans and evidenced and secured by the Credit Documents as of the
Effective Date; (B) any one or more of the Projects is necessary for an
effective re-organization of Borrower; or (C) that Borrower has any reasonable
likelihood to successfully reorganize its financial affairs in bankruptcy.
Further, Borrower Parties hereby waive and agree not to seek a stay, interdict,
condition, reduce or inhibit the ability of KCCI to enforce any rights it has by
virtue of this Agreement or the Credit Documents and agree and consent to the
appointment of a receiver to take possession of all Collateral upon KCCI's
request. The waivers and agreements of Borrower Parties contained in this
subsection are a material inducement to KCCI's willingness to enter into this
Agreement, and Borrower Parties acknowledge and agree that, without limiting any
other provision of this Agreement, no grounds exist for equitable relief
(including, without limitation, entitlement to or extension of the automatic
stay or a supplemental stay) which would bar, delay or impede the exercise by
KCCI of KCCI's rights and remedies against Borrower Parties or otherwise.

ARTICLE VII        



FUNDAMENTAL BREACH EVENT, STANDSTILL, COVENANT NOT TO SUE AND RELEASES

      7.1.        Fundamental Breach Event. For the purposes of this Agreement,
"Fundamental Breach Event" shall mean:

     (a)     If prior to the Section 7.3 Date:

(i)      either Borrower or Company shall fail to use commercially reasonable
efforts to cooperate with KCCI in the sale of the Projects by (A) failing to
refer to KCCI any potential buyers of the Projects that approach either Borrower
or Company regarding purchase of a Project, (B) failing to provide, upon
reasonable advance notice of such request from KCCI, reasonable access to KCCI,
its designee(s) and prospective buyers and/or managers of the Projects and their
respective brokers, financiers, employees, officers, representatives or agents
(each, a "Prospective Buyer") to inspect the Projects and to review and make
copies of books and records concerning the Projects (subject to such parties
executing and delivering to Company customary confidentiality agreements and to
restrictions under applicable laws and regulations regarding privacy rights of
residents), or (C) failing to provide a Prospective Buyer operating and other
information (of the type generally provided by Company to prospective purchasers
of Company's residences) upon reasonable advance notice of such request from
KCCI concerning the Projects in connection with a proposed purchase of a
Project;



-43-

--------------------------------------------------------------------------------


(i)     either Borrower or Company fails to turn over management of a Project at
the request of KCCI given in a timely manner so as to facilitate an orderly
transfer of management in accordance with industry standards, provided that the
proposed manager holds all necessary licenses and permits for operation of the
Project or is permitted to operate under an existing license on the conditions
set forth in Section 9.2 of the Management Contract, as amended by the Amendment
to Management Contract;

(ii)     either Borrower or Company fails to deposit or to direct residents or
other payors to deposit the Project Revenues to the designated Collection
Account, other than an Inadvertent Failure;

(iii)     either Borrower or Company initiates, consents to, or acquiesces in,
an action (under the Bankruptcy Code or otherwise) to (A) prevent, recapture or
avoid the transfer of the Projects (other than a Refinancing Project prior to
failure of a Performance Condition with respect thereto) pursuant to the
Transfer Documents or pursuant to any foreclosure sale or receivership action;
or (B) or avoid any payments made pursuant to Article V of this Agreement,

(iv)     either Borrower or Company causes any of the Projects or any portion
thereof to become the property of any bankruptcy estate or the subject of any
state, federal or other bankruptcy, dissolution liquidation or insolvency
proceedings or other laws providing for the relief of debtors; provided,
however, that this Section 7.1(a)(v) shall not apply to Company's equity
interest in Borrower or Company's rights under the Management Contracts, the
Credit Documents, the Project Leases or the Workout Documents;

(v)     either Borrower or Company files (or in the case of Company causes
Borrower to file) any voluntary petition with respect to Borrower under the
Bankruptcy Code, or files any petition for dissolution or liquidation, or in any
manner seeks relief under any state, federal or other insolvency laws or other
laws providing for relief of debtors, with respect to Borrower;

(vi)     either Borrower or Company consents to or acquiesces in any involuntary
petition against Borrower under the Bankruptcy Code, or any dissolution,
liquidation or insolvency proceeding for or relating to Borrower pursuant to any
state, federal or other insolvency laws or other laws providing for relief of
debtors;


-44-

--------------------------------------------------------------------------------



(viii)     either Borrower or Company takes any action of any kind or nature
whatsoever, to oppose, impede, enjoin or otherwise interfere with the exercise
by KCCI of any of KCCI's rights and remedies against or with respect to the
Projects, or any other rights or remedies of KCCI with respect to this Agreement
or the other Workout Documents (but not the Credit Documents or Sections 13
through 16 of the Cash Flow Assignment Agreement) or the Management Contracts
(other than to enforce the Borrower Parties'rights under this Agreement, the
other Workout Documents or the Management Contract), or without limiting the
foregoing, in the event any transfer of title to any of the Projects to KCCI is
set aside or otherwise voided by a bankruptcy court or the Borrower Parties, or
any trustee appointed for either of them, fails to use commercially reasonable
efforts to cooperate fully with KCCI as provided in Section 6.3(d), or opposes
or attempts to enjoin KCCI's efforts to obtain relief from any stay imposed by a
federal bankruptcy court against judicial or non-judicial foreclosure or similar
proceedings initiated by KCCI with respect to any of the Projects or seeks to
enjoin or oppose any effort by KCCI to foreclose or to obtain delivery of the
Transfer Documents;

(ix)     either Borrower or Company initiates, consents to or acquiesces in the
filing of a motion or an adversary proceeding under the Bankruptcy Code seeking
to (A) reject or avoid the obligations of either of the Borrower Parties under
this Agreement or the Workout Documents, including any obligations under the
Management Contracts or (B) avoid any payments made pursuant to Article V of
this Agreement,; or an order is entered in a bankruptcy case of either of the
Borrower Parties rejecting or avoiding the obligations of either of the Borrower
Parties under this Agreement or the Workout Documents, including any obligations
under the Management Contracts; or


-45-

--------------------------------------------------------------------------------



(x)     in the event the Projects or any portion thereof become the property of
any bankruptcy estate or the subject of any state, federal or other bankruptcy
dissolution, liquidation, or insolvency proceeding or other laws providing for
the relief of debtors (other than Company's equity interest in Borrower or
Company's rights under the Management Contracts, the Credit Documents, the
Project Leases or the Workout Documents); or either of Borrower Parties contends
or alleges in any pleading or petition filed in any court proceeding that
(A) the fair and true market value of the Projects as of the Effective Date is
greater than the indebtedness outstanding under the Loans evidenced and secured
by the Credit Documents as of the Effective Date; (B) any one or more of the
Projects is necessary for an effective re-organization of Borrower; or (C) that
Borrower has a reasonable likelihood to successfully reorganize its financial
affairs in bankruptcy, or seeks to stay, interdict, condition, reduce or inhibit
the ability of KCCI to enforce any rights it has by virtue of this Agreement or
the Credit Documents or objects to the appointment of a receiver to take
possession of all Collateral upon KCCI's request, or alleges that any grounds
exist for equitable relief (including, without limitation, entitlement to or
extension of the automatic stay or a supplemental stay) which would bar, delay
or impede the exercise by KCCI of KCCI's rights and remedies against Borrower
Parties or otherwise (other than actions by either of Borrower Parties to
enforce the terms of this Agreement and/or any of the Workout Documents;

(xi)     (A) Company shall fail to obtain, within sixty (60) days after the date
of the filing (the "Filing Date") of any petition by Company for reorganization
under Chapter 11 of Title 11 of the United States Code (the "Bankruptcy Code"),
an order granting to KCCI an administrative expense claim pursuant to
Section 364(c)(1) of the Bankruptcy Code having priority over any and all
administrative expenses of the kind specified in Section 503(b) or 507(b) of the
Bankruptcy Code (a "Super-Priority Administrative Expense Claim") in an amount
equal to the accrued but unpaid expenses incurred by Company or Borrower in
connection with the operation of the Projects as of the Filing Date, including
the obligation to make Debt Service Payments (collectively the "Accrued
Obligations"); (B) Company shall fail to satisfy the Super-Priority
Administrative Expense Claim within two (2) Business Days after the date the
order referred to in clause (A) of this Section 7.1(a)(xi) has been issued and
such order is no longer subject to appeal; and (C) Company shall fail to obtain
(i) an interim order within ten (10) days after the Filing Date, and (ii) a
final order thereafter, authorizing and directing Company to use cash received
from the operation of the Projects for the purpose of paying expenses of the
Projects (including Debt Service Payments), as provided in the Workout Documents
or thereafter shall fail to so use such cash;


-46-

--------------------------------------------------------------------------------



(xii)     either of Borrower Parties shall be convicted of a crime in connection
with the management or operation of a Project;

(xiii)     either of Borrower Parties shall have committed fraud, or
misappropriation of funds in connection with the management or operation of any
Project (other than an Inadvertent Failure or an Unauthorized Failure);

(xiv)     either of Borrower Parties shall breach its obligations under
Section 4.1(x); or

(xv)     a plan of reorganization of Company, or of Company and certain of its
subsidiaries and affiliates other than Borrower) is confirmed which does not
provide for the assumption by Company of this Agreement and the Workout
Documents (including the Management Contracts) pursuant to 11 U.S.C. Section 365
and the immediate cure of any delinquencies thereunder; or

(b)     (i)      (i)Any of the following events (each, a "Section 7.1(b) Event,"
and collectively, "Section 7.1(b) Events") shall occur:

(A)     Company shall lose its license to operate one or more of the Projects
managed by Company;

(B)     regulatory authorities shall subject a Project managed by Company to a
"do not admit" order or any similar order that generally restricts the admission
or retention of residents, other than orders that limit the admission or
retention of certain acuity or special needs residents due primarily to
regulatory interpretation of the limits of applicable licensing as opposed to
findings of inadequate care at such Project(s);

(C)     either of Borrower Parties shall be named as a defendant in a criminal
indictment related to such party's ownership or management of a Project and such
indictment arises out of such Borrower Party's actual failure to comply with any
Legal Requirements (irrespective of whether a conviction is obtained) and which
non-compliance has a Material Adverse Effect;

(D)     either of Borrower Parties shall have committed waste in connection with
the management or operation of any Project;

(E)     either of Borrower Parties shall have breached its respective
representations and warranties pursuant to Section 3.1 of this Agreement, which
breach shall have a Material Adverse Effect;


-47-

--------------------------------------------------------------------------------



(F)     either of Borrower Parties shall breach any of Sections 2.1 or 4.1(c),
(d), (f), (i), (j), (k), (o), (q), (s), (t), (u), (v) or (w) of this Agreement;

(G)     either of Borrower Parties shall breach any of Section 4.2(a), (b), (c),
(d) or (e) of this Agreement;

(H)     Borrower shall breach Section 5.1 of this Agreement;

(I)      either Borrower or Company fails to deposit or to direct residents or
other payors to deposit the Project Revenues to the designated Collection
Account due to an inadvertent error, such as miscoding of bar codes (an
"Inadvertent Failure");

(J)     either of Borrower Parties shall have committed fraud, or
misappropriation of funds in connection with the management or operation of any
Project, due to unauthorized misconduct by a "rogue" employee (an "Unauthorized
Failure");

(K)     Borrower or Company shall breach Section 5.4 of this Agreement; or

(L)     an order is entered in a bankruptcy case of Company avoiding any
payments made pursuant to Article V of this Agreement; and

(ii)     KCCI shall have given Borrower Parties notice of such Section 7.1(b)
Event (which notice shall specifically identify such event as a "Section 7.1(b)
Event") and, in the case of a Section 7.1(b) Event described in items (B), (C),
(D), (F), (G), (I), (J) or (K) above, an opportunity to cure such event during
the applicable cure period for such event provided in Section 6.1(b) hereof (the
"Cure Period"); provided, however, that if Section 6.1(b) provides that the cure
period shall be measured from any earlier notice to one of Borrower Parties from
the applicable governmental or regulatory authority, then the cure period for
purposes of this Section 7.1(b) likewise shall run from the date of such notice
from the applicable governmental or regulatory authority; and


-48-

--------------------------------------------------------------------------------



(iii)     Prior to (aa) in the case of a Section 7.1(b) Event described in
items (B), (C), (D), (F), (G), (I), (J) or (K) above, the lapse of the
applicable Cure Period; or (bb) in the case of a Section 7.1(b) Event described
in item (A) above, fifteen (15) days after the date of notice thereof to one of
Borrower Parties from the applicable governmental or regulatory authority;
(cc) in the case of a Section 7.1(b) Event described in item (E) above,
fifteen (15) days after KCCI's notice to Borrower Parties with respect thereto,
or (dd) in the case of a Section 7.1(b) Event described in item (H) above,
three (3) days after KCCI's notice to Borrower Parties with respect thereto, or
(ee) in the case of a Section 7.1(b) Event described in item (L) above, the
effective date of a confirmed plan of reorganization in the applicable
bankruptcy case, Borrower Parties shall have failed to offer to pay to KCCI, in
cash, on or before the Cure Payment Date an amount equal to or in excess of the
Cure Payment Amount for such Section 7.1(b) Event (such offer the "Cure Offer")
or, if a Cure Offer has been made, has failed to make payment thereof to KCCI as
contemplated hereby. "Cure Payment Date" shall mean the first Business Day
thirty (30) days following the date upon which Borrower Parties shall give a
Cure Offer to KCCI with respect to such Section 7.1(b) Event; provided, however,
that in the case of a Section 7.1(b) Event described in item (H) or (K) above,
the Cure Payment Date shall be the third (3rd) day after KCCI's notice to
Borrower Parties with respect thereto, and in the case of a Section 7.1(b) Event
described in item (L) above, the Cure Payment Date shall be the effective date
of a confirmed plan of reorganization in the applicable bankruptcy case;
provided, further, however, that in the event of a good faith dispute as to the
amount of any Debt Service Payment, the Cure Payment Date shall be extended
until two (2) Business Days after such disputed amount is determined, whether by
the parties or the Consultant, but such extension shall not relate to any
undisputed portion of such Debt Service Payment. "Cure Payment Amount" shall be
the reasonably estimated amount of the diminution of economic value suffered by
the Project(s) due to the Section 7.1(b) Event, such amount to be determined by
the mutual agreement of Company and KCCI or, in the absence of any such mutual
agreement, by Senior Living Valuation Services, Inc. (the "Consultant");
provided, however, that (i) in the case of a Section 7.1(b) Event described in
item (H) above, the Cure Payment Amount shall be the Debt Service Payment at
issue, plus interest at the rate provided for in the Credit Agreement in the
case of a Default under Section 10(a) thereof for the period from the original
due date for such payment under Section 5.1 of this Agreement until it is paid,
and (ii) in the case of a Section 7.1(b)

-49-

--------------------------------------------------------------------------------


Event described in item (L) above, the Cure Payment Amount shall be in the
amount of the avoided payment, plus interest at the rate provided for in the
Credit Agreement in the case of a Default under Section 10(a) thereof for the
period from the date of the disgorgement of such avoided payment until it is
paid; and provided, however, that, in the case of any other Section 7.1(b)
Event, the Cure Payment Amount likewise shall include interest at the rate
provided for in the Credit Agreement in the case of a Default under
Section 10(a) thereof for the period from the original due date for such payment
or for performance of such obligation under the Workout Documents, as the case
may be, until the Cure Payment Amount is paid. If, prior to the Cure Payment
Date, Company and KCCI shall not be in agreement as to the Cure Payment Amount,
the parties hereto shall promptly cooperate in submitting the determination of
the Cure Payment Amount to the Consultant. The Borrower Parties and KCCI will
request that the Consultant make its determination thereof within thirty (30)
days after submission of the issue to the Consultant, but the parties recognize
that a reasonable additional amount of time may be needed due to prior
commitments of the Consultant. The Consultant's determination of the Cure
Payment Amount shall be final, non-appealable and binding upon the parties, and
the Cure Payment Date shall be extended until two (2) Business Days following
notice from the Consultant to Borrower Parties of its determination of the Cure
Payment Amount.



(iv)      The parties acknowledge that a default under Section 6.1 may also be a
Section 7.1(b) Event, and that KCCI is not obligated to characterize a default
as a Section 7.1(b) Event if KCCI is exercising its rights and remedies under
the Workout Documents (other than Sections 13 through 16 of the Cash Flow
Assignment Agreement) rather than its rights and remedies under the Credit
Documents or under Sections 13 through 16 of the Cash Flow Assignment Agreement.
If, as referenced above in Section 7.1(b)(ii), KCCI gives Borrower Parties
notice of a default that is included in the term "Section 7.1(b) Event", but
does not specifically identify such event as a "Section 7.1(b) Event", then such
event will not become a Fundamental Breach Event unless and until the notice
contemplated by the first sentence of Section 7.1(b)(ii) is given, with specific
identification of the default as a "Section 7.1(b) Event" and subsequent thereto
the applicable Cure Payment Amount, if any, is not timely paid pursuant to
Section 7.1(b)(iii) hereof.

      7.2     .Standstill. Unless and until a Fundamental Breach Event shall
occur, Lenders shall not sue Company or Borrower or otherwise exercise any right
or remedy under the Credit Documents or Sections 13 through 16 of the Cash Flow
Assignment Agreement, except as expressly permitted under this Agreement and the
Workout Documents (the "Forbearance Covenant").

     7.3.        Lenders'Covenant Not to Sue as to Deficiency.

(a)     Lenders shall execute and deliver to Company and Borrower a covenant not
to sue Company or Borrower as to any deficiency claim held by them as to the
Loans (the "Covenant Not to Sue") upon the first of the following dates to
occur, provided that Section 7.3(b) of this Agreement does not apply:

-50-

--------------------------------------------------------------------------------


(i)      the date upon which the Release Conditions shall be satisfied and

(1)     sale, refinancing and/or completion of transition of management of all
of the Projects (including the License Transfer Obligations, if applicable)
shall have occurred, or

(2)     the Escrow Closing Date shall have occurred, or,

(ii)     if the Release Conditions shall not have been satisfied as of the first
to occur of the dates referenced in clauses (i)(1) and (2) above because a
Pending Fundamental Breach Event shall be in existence on such date, the date
upon which a Cure Offer with respect thereto shall have been timely paid
pursuant to Section 7.1(b)(iii) hereof, or the date upon which such Pending
Fundamental Breach Event otherwise is cured in accordance herewith

(such date, the "Borrower Party Release Date"). For purposes hereof, the
"Release Conditions" shall be deemed satisfied as of a particular date if
neither (y) a Fundamental Breach Event shall have occurred prior to such date,
nor (z)(i) any event shall have occurred and be continuing as of such date
which, with notice and/or the lapse of any applicable cure period without a
cure, would be a Fundamental Breach Event (such event, a "Pending Fundamental
Breach Event") or, (ii) if a Pending Fundamental Breach Event has occurred prior
to such date, a Cure Offer shall not have been timely paid with respect to such
Pending Fundamental Breach Event pursuant to Section 7.1(b)(iii) hereof, or such
Pending Fundamental Breach Event otherwise shall not have been cured in
accordance herewith.

(b)     Notwithstanding Section 7.3(a) of this Agreement, if as of the Borrower
Party Release Date the conditions for the Lenders'execution and delivery of the
Covenant Not to Sue have been satisfied but any license of the Company is being
utilized by a third party in accordance with and pursuant to Section 9.2 of a
Management Contract, then:

(i)      The obligation of the Lenders to execute and deliver the Covenant Not
to Sue pursuant hereto shall be deferred until such time as the first to occur
of:

(A)     no third parties are utilizing any license of the Company pursuant to
and in accordance with Section 9.2 of a Management Contract or

(B)     no third parties are entitled to utilize any license of the Company
pursuant to and in accordance with Section 9.2 of a Management Contract
(including, without limitation, circumstances in which the indemnity required by
Section 9.2 of the applicable Management Contract is not provided or the time
period for third parties to utilize a license as specified in Section 9.2 of the
applicable Management Contract shall have expired) (such earlier date, the
"Delayed Release Date") and,



-51-

--------------------------------------------------------------------------------


(ii)     if the obligation of the Lenders to execute and deliver the Covenant
Not to Sue is so deferred as provided by clause (i) of this Section 7.3(b), then
upon the Delayed Release Date the Lenders shall execute and deliver to Company
and Borrower the Covenant Not to Sue unless the Company shall have failed to
permit a license to be utilized by a third party pursuant to and in accordance
with Section 9.2 of a Management Contract, and such failure has resulted in a
Fundamental Breach Event pursuant to Section 7.1 of this Agreement (such
circumstances, a "Delayed Release Default"), it being the parties intent that if
the conditions (excluding the provisions of this Section 7.3(b)) for the
Lenders'execution and delivery of the Covenant Not to Sue are satisfied on the
Borrower Party Release Date, the only remaining condition to the
Lenders'obligation to execute and deliver the Covenant Not to Sue on the Delayed
Release Date shall be the absence of a Delayed Release Default arising during
the period commencing on the Borrower Party Release Date and ending on the
Delayed Release Date.

(c)     Notwithstanding the foregoing, if prior to the Borrower Party Release
Date or any Delayed Release Date, if applicable, a plan of reorganization of
Company (and/or certain of its subsidiaries and affiliates other than Borrower)
is confirmed pursuant to an order under Section 1129 of the Bankruptcy Code and
such plan shall no longer be subject to appeal (the first Business Day upon
which such circumstances shall be applicable, the "Plan Confirmation Date"), and
provided that

(i)      such plan provides for the assumption by Company of this Agreement and
the Workout Documents (including without limitation the Management Contracts)
pursuant to 11 U.S.C. § 365 and the immediate cure of any delinquencies
thereunder,

(ii)      no Fundamental Breach Event shall have occurred prior to such Plan
Confirmation Date and

(iii)     no Pending Fundamental Breach Event shall be pending and continuing
without timely payment of a Cure Offer with respect thereto or other cure in
accordance herewith as of such Plan Confirmation Date.

/Lenders shall execute and deliver such Covenant Not to Sue contemporaneous
with, and effective upon, such Plan Confirmation Date.



-52-

--------------------------------------------------------------------------------

     
(d)      Notwithstanding any of the foregoing provisions of Section 7.3, in the
event the Company files a petition for relief under the Bankruptcy Code, the
Lenders shall not be obligated to execute and deliver to the Company the
Covenant Not to Sue unless (i) the bankruptcy court enters an order, which order
is final and not subject to appeal, which authorizes the assumption by the
Company of this Agreement and the Workout Documents and (ii) the Borrower
Parties fulfill their obligation to execute and deliver a supplemental release
and a supplemental covenant not to sue in favor of the Lender Released Parties
as set forth in Section 7.5 of this Agreement. At such time as the conditions
set forth in this Section 7.3 to the Lenders'obligation to deliver the Covenant
Not to Sue are incapable of being satisfied, then Lenders reserve their rights
to prosecute their claims, including without limitation, those as to any
deficiency.

(e)     Without limiting the obligations of Borrower and Company under
Article II of this Agreement, the failure to occur of any or all of the
Performance Conditions shall not itself constitute a breach of the obligations
of Borrower or Company under this Agreement and the Workout Documents.

      7.4.        Borrower Parties'Release of and Covenant Not to Sue Lenders.
Borrower Parties, and each of them, jointly and severally, on behalf of
themselves and all of their respective successors and assigns, do hereby remise,
release, acquit, satisfy and forever discharge each of Lenders and each of their
respective officers, directors, employees, agents, attorneys, representatives,
participants, predecessors, subsidiaries, affiliates, successors and assigns
(the "Lender Released Parties"), from any and all manner of debts, accounts,
warranties, representations, covenants, contracts, agreements, liabilities,
obligations, expenses, damages, actions, claims, counter-claims, demands, causes
of action, suits, defenses, offsets against the Obligations of any nature
whatsoever, whether at law or in equity, known or unknown, either now accrued or
hereafter maturing, in contract or in tort, at law or in equity, (the "Claims")
which Borrower Parties, or any of them, now has or hereafter can, shall or may
have against KCCI or Lenders, jointly or severally, by reason of any matter,
cause or thing, from the beginning of the world to and including the date of
this Agreement, including specifically, but without limitation, matters arising
out of or relating to, in whole or in part, directly or indirectly: (a) the
Loans; (b) the Credit Documents or the indebtedness evidenced and secured
thereby; (c) the Projects; or (d) provided that confidentiality agreements
required under the Credit Agreement have been obtained, the sales and marketing
activities of KCCI and/or the Lenders, including any disclosure of any
non-public information to prospective buyers, lenders and/or managers or their
respective officers, directors, employees, agents, attorneys, representatives,
predecessors, subsidiaries, affiliates, successors and assigns, (the "Borrower
Parties'Release"); provided, however, nothing herein shall release or diminish
the Borrower Parties'respective rights under this Agreement and the Workout
Documents, which rights shall survive this Agreement. Further, Borrower Parties,
jointly and severally, for themselves and all of their respective heirs,
successors and assigns, hereby covenant and agree never to institute or cause to
be instituted or continue prosecution of, or participation in, any suit or other
form of action or proceeding of any kind or nature against any of Lenders or any
subsidiaries or affiliates of any of Lenders, or any of their respective
officers, directors, employees, agents, attorneys, representatives,
participants, predecessors, subsidiaries, affiliates, successors or assigns, by
reason of or in connection with any of the foregoing matters arising prior to or
through the date of this Agreement other than to enforce the terms of this
Agreement and/or any of the Workout Documents (the "Borrower Parties'Covenant
Not to Sue").


-53-

--------------------------------------------------------------------------------



      7.5.        Lenders'Release of Borrower Parties. On the date the Lenders
shall first be obligated to execute and deliver the Covenant Not to Sue pursuant
to Section 7.3 hereof (the "Section 7.3 Date") provided that simultaneous
therewith the Borrower Parties shall execute and deliver a supplemental release
and a supplemental covenant not to sue in favor of the Lender Released Parties
covering all of the matters specified in the Borrower Parties'Release and the
Borrower Parties Covenant not to Sue through the Section 7.3 Date as well as all
Claims of the Borrower Parties under this Agreement and the Workout Documents,
including, without limitation, avoidance actions under Sections 547, 548, 549,
550 and 553 of the Bankruptcy Code, (i) KCCI and Lenders, and each of them,
jointly and severally, on behalf of themselves and all of their respective
successors and assigns will provide written confirmation that they do remise,
release, acquit, satisfy and forever discharge each of Borrower Parties and each
of their respective officers, directors, employees, agents, attorneys,
representatives, predecessors, subsidiaries, affiliates, successors and assigns,
from any and all manner of debts, accounts, warranties, representations,
covenants, contracts, agreements, liabilities, obligations, expenses, damages,
actions, claims, counter-claims, demands, causes of action, suits or defenses of
any nature whatsoever, whether at law or in equity, known or unknown, either now
accrued or hereafter maturing, in contract or in tort, at law or in equity,
which KCCI or Lenders, or any of them, now has or hereafter can, shall or may
have against Borrower Parties, jointly or severally, by reason of any matter,
cause or thing, from the beginning of the world to and including the Section 7.3
Date, arising out of or relating to, in whole or in part, directly or
indirectly: (a) the Loans; (b) the Credit Documents or the indebtedness
evidenced and secured thereby; (c) the Projects; (d) this Agreement or (e) the
other Workout Documents (but excluding any unrelated loans or indebtedness) and
(ii) KCCI and Lenders, jointly and severally, for themselves and all of their
respective heirs, successors and assigns, hereby covenant and agree never to
institute or cause to be instituted or continue prosecution of any suit or other
form of action or proceeding of any kind or nature against any of Borrower
Parties or any subsidiaries or affiliates of any of Borrower Parties, or any of
their respective officers, directors, employees, agents, attorneys,
representatives, participants, predecessors, subsidiaries, affiliates,
successors or assigns, by reason of or in connection with any of the foregoing
matters, claims or causes of action arising prior to or through the Section 7.3
Date, other than to enforce the terms of this Agreement and/or any of the
Workout Documents; provided, however, that the foregoing release and covenant
not to sue shall not apply to the rights of any Indemnified Person pursuant to
Section 7.6. Without limiting the foregoing, the release provided for above in
this Section 7.5 shall be void ab initio and of no force or effect if any of
Borrower Parties breaches its agreement under the second sentence of Section 7.4
above or if any Transfer Documents delivered to KCCI, or its designee, pursuant
to this Agreement or the release by Borrower Parties of the Lenders set forth in
Section 7.4 of this Agreement is ever rendered void, is rescinded or adjudicated
unenforceable by operation of law or by order of any state or federal court of
competent jurisdiction, by reason of an order arising out of any claim or
proceeding initiated or commenced in favor of, against, or on behalf of or in
concert with, directly or indirectly, any of Borrower Parties.


-54-

--------------------------------------------------------------------------------



      7.6.        Borrower Parties'Indemnification of KCCI and Lenders.

(a)     In the event any Project is conveyed to KCCI, its designee or any entity
procured by or at the behest of KCCI or the Lenders, Borrower Parties hereby
irrevocably covenant and agree, on a joint and several basis, to indemnify,
save, defend and hold harmless each Lender and the Collateral Agent, each
counterparty to any Designated Hedge Agreement, any grantee of the Project,
their respective officers, directors, employees, representatives and agents, and
the successors and assigns of each of the foregoing (any or all of such persons
being individually referred to herein as an "Indemnified Person" and
collectively referred to herein as the "Indemnified Persons" and each such
reference shall refer jointly and severally to each such Indemnified Person),
from and against the full amount of any and all actions, claims, costs, damages,
defenses, demands, disbursements, expenses, fees, fines, judgments, lawsuits,
liabilities, liens, losses, obligations, penalties and/or proceedings
(including, but not limited to, all reasonable attorneys'fees and all other
professional or consultant's expenses) incurred in respect of, as a consequence
of, or in connection with any of the Projects and which arose or accrued prior
to the date of such transfer of the Project (but excluding the Loans)
("Losses"). The foregoing indemnification shall not extend to Losses incurred or
suffered by any Indemnified Person which are directly attributable to (i) the
gross negligence or willful misconduct of any Indemnified Person; or (ii) events
or circumstances affecting the Project which occurred following such time as (A)
any Indemnified Person shall have indefeasibly succeeded to Borrower's interest
in such Project (whether by foreclosure or transfer of title in lieu of
foreclosure) to the exclusion of the Indemnitors, or (B) management of the
Project is transferred to a party other than either of Borrower Parties in
accordance with the Workout Documents, except to the extent that the Losses
include claims arising due to breaches of or non-compliance with obligations of
a Borrower Party prior to the occurrence of the events described in clause (ii)
above or negligence or willful misconduct of a Borrower Party after the
occurrence of the events described in clause (ii)(B) above; provided, however,
that the foregoing provisions of this sentence shall not limit or otherwise
affect Company's indemnification obligations under the Management Contracts, as
referenced in Section 9(a)(ii) of the Cash Flow Assignment Agreement. To the
extent that the undertaking to indemnify, pay or hold harmless any Indemnified
Person set forth in this Agreement may be unenforceable because it is violative
of any law or public policy, the Indemnitors shall make the maximum contribution
to the payment and satisfaction of each of the Losses and other liabilities and
amounts as to which indemnification is intended hereunder which is permissible
under applicable law.


-55-

--------------------------------------------------------------------------------



(b)     If any Indemnified Person receives written notice of (i) the
commencement of any judicial, quasi-judicial, administrative or governmental
proceeding brought involving any matter which may give rise to Losses hereunder,
in which such Indemnified Person is named as a defendant, in each case which
could reasonably be expected to result in a claim for indemnification by such
Indemnified Person under this Agreement, it shall promptly notify the Collateral
Agent thereof in writing and the Collateral Agent will, in turn, promptly notify
the Indemnitors thereof in writing; provided, however, that the failure to give
any such notice will not constitute (i) a waiver of any right of any Indemnified
Person to any advance or indemnification hereunder except to the extent that the
Indemnitors may be materially prejudiced by the failure of the Collateral Agent
to give such notice to it, but then only to the extent of such prejudice, or
(ii) a release of the Indemnitors from any obligation to indemnify any
Indemnified Person which the Indemnitors may otherwise have to any Indemnified
Person.

(C)     (i) Upon request of any Indemnified Person, the Indemnitors shall defend
any and all claims and proceedings relating to any claims that may be brought or
asserted against such Indemnified Person in connection with or arising out of
any of the matters covered by the indemnification provisions of this Agreement.
In the event that the Indemnitors are defending an Indemnified Person, the
Indemnitors may settle an claim against such Indemnified Person, including one
which is the subject of a Proceeding, provided that (A) such settlement results
in the complete release of such Indemnified Person, with prejudice, from any
such claim (and any such Proceeding), (B) such settlement does not require the
payment of any sum, the taking of any action, the making of any admission of
culpability, or the incurrence of any obligation, by such Indemnified Person,
and (C) contemporaneously with such settlement, such Indemnified Person is fully
reimbursed for any Losses incurred in connection with such claim (and any such
proceeding).

           (II) In the event an Indemnified Person has required the Indemnitors
pursuant to the provisions of section 7.6(c)(i) to defend it in respect of any
matter, such defense shall be conducted by reputable attorneys retained by the
Indemnitors, reasonably satisfactory to the Indemnified Person, at the
Indemnitors'sole cost and expense. In addition, the Indemnified Person shall
have the right to participate in such proceedings and to be represented by
attorneys of its own choosing. In such case, the Indemnified Person shall be
responsible for the cost of such participation unless the Indemnified Person
shall have concluded in its reasonable discretion that the interest of the
Indemnified Person and of the Indemnitors in the action conflict in such a
manner and to such an extent as to require, consistent with applicable standards
of professional responsibility, the retention of separate counsel for the
Indemnified Person, in which event the Indemnitors shall pay for all reasonable
attorneys'fees and expenses of such separate counsel chosen by the Indemnified
Person. If the Indemnitors do not timely commence any such defense, the
Indemnified Person may conduct, at the Indemnified Person's expense, the defense
of such matter and the Indemnitors will be obligated to indemnify such
Indemnified Person for all Losses in connection therewith, including, without
limitation, the amount of any adverse final judgment or decree rendered in such
matter and all costs and expenses incurred in connection with the defense of
such matter including reasonable attorneys' fees.


-56-

--------------------------------------------------------------------------------



ARTICLE VIII



CLOSING OF AGREEMENT; ESTABLISHMENT AND CLOSING OF ESCROW

      8.1.        Closing Location. The Closing shall occur on the Closing Date
at the offices of KCCI's legal counsel, Thompson Hine LLP, located at 3900 Key
Tower, 127 Public Square, Cleveland, Ohio 44114-1219. Satisfaction of all
closing conditions and requirements shall be determined by KCCI in its sole
discretion. The Closing under this Agreement shall occur as to all Projects on
the same date.

      8.2.        Deeds in Escrow Agreement.

(a)     At Closing, Borrower Parties and KCCI shall enter into the Deeds in
Escrow Agreement with the Escrow Agent in the form attached hereto in Exhibit O.

(b)     At Closing, Borrower Parties shall deposit into escrow with the Escrow
Agent two (2) fully executed originals of each of the Transfer Documents for
each of the Projects, except as provided in Section 2.9(b) of this Agreement.

      8.3.        Closing Deliveries Relating to Collection Account. At Closing,
Borrower Parties shall perform the following covenants:

(a)     eliver to KCCI the Closing Payment by wire transfer of funds immediately
available in Cleveland, Ohio from a Borrower account (and not from a Company
account);

(b)     deliver to KCCI the executed Cash Flow Assignment Agreement;

(c)     establish the Collection Account; and

(d)     deliver to KCCI the Collection Account Agreement, executed by Borrower
Parties and the depository institution.



      8.4      Other Closing Deliveries. At or prior to Closing, Borrower
Parties shall deliver to KCCI an executed original of each of the following:

(a)     Secretary's Certificate/ Incumbency Certificate for Borrower;

(b)     Authorizing Resolution for Borrower;

-57-

--------------------------------------------------------------------------------



(c)      Secretary's Certificate / Incumbency Certificate for the manager of
Borrower;

(d)          Authorizing Resolution for Borrower's manager;

(e)     Secretary's Certificate/ Incumbency Certificate for Company;

(f)     Authorizing Resolution for Company;

(g)     Release of Brokerage Commission from Cohen & Steers;

(h)     [Intentionally omitted];

(i)     Certification of Revenue Journals;

(j)     Amendment to Articles of Incorporation;

(k)     Management Contracts;

(l)     Legal Opinion of Borrower Parties'counsel;

(m)     Evidence satisfactory to KCCI of termination of all JV Leases; and

(n)     the DMG Release

      8.5.        Closing Costs. At Closing, KCCI shall pay its closing costs,
including title insurance premiums and charges, recording charges, due diligence
expenses, management consultants'fees and attorneys'fees and expenses, and other
costs, expenses and charges incurred by KCCI in connection with documentation
and closing of the transaction contemplated by this Agreement. Borrower and
Company shall pay their respective closing costs, including management
consultants'fees and attorneys'fees and expenses, and other costs, expenses and
charges incurred by Borrower and Company in connection with documentation and
closing of the transaction contemplated by this Agreement.

ARTICLE IX        

MISCELLANEOUS

      9.1.        Miscellaneous.

(a)      No Limitation of Remedies. No right, power or remedy conferred upon or
reserved to or by KCCI in this Agreement is intended to be exclusive of any
other right, power or remedy conferred upon or reserved to or by KCCI hereunder
or any of the other Workout Documents, or under the Credit Documents or at law
or in equity, but each and every remedy shall be cumulative and concurrent, and
shall be in addition to each and every other right, power and remedy given
hereunder, under the other Workout Documents, under the Credit Documents or now
or hereafter existing at law or in equity.


-58

--------------------------------------------------------------------------------



(b)     No Waivers. Except as specifically and expressly set forth in this
Agreement and the other Workout Documents, nothing contained in this Agreement
and the other Workout Documents shall constitute a waiver of any rights or
remedies of KCCI under the Credit Documents and at law and in equity. No delay
or failure on the part of KCCI in exercising any right, power or privilege
hereunder or under the other Workout Documents, and no course of dealing between
KCCI and Borrower and/or Company, shall operate as a waiver thereof; nor shall
any single or partial exercise by KCCI of any right, power or privilege
hereunder or under the other Workout Documents preclude any other or further
exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. No notice to or demand on Borrower or Company in any
case shall entitle Borrower or Company to any other or further notice or demand
in similar or other circumstances or constitute a waiver of the rights of KCCI
to any other or further action in any circumstances without notice or demand. No
action or forbearance by KCCI contrary to the provisions of this Agreement or of
any of the other Workout Documents shall be construed to constitute a waiver of
any of the express provisions hereof or thereof. Any party may in writing
expressly waive any of such party's rights under this Agreement or under any of
the other Workout Documents without invalidating this Agreement or the other
Workout Documents or any portion hereof.

(c)     Marshalling. Borrower Parties, for themselves and all Persons who may
claim by, through or under them, waive to the extent that they lawfully may do
so, all right to have the Projects or any portion thereof marshaled upon any
foreclosure sale thereof.

(d)     No Partnership, Joint Venture, Agency or Fiduciary Duty. Neither this
Agreement nor any other Workout Document is intended or shall be construed as
creating a partnership or joint venture between Borrower Parties, on the one
hand, and KCCI on the other hand; and the relationship of KCCI to Borrower
Parties shall be solely that of "lender" and "borrower", and no fiduciary duty
of KCCI to Borrower Parties or any of them, of any nature whatsoever, exists or
will hereafter exist. In no event shall KCCI be liable for debts or claims
accruing or arising against Borrower Parties or any of them. KCCI neither
undertakes nor assumes any responsibility or duty to any Borrower Party or to
another person with respect to the Collateral or the financial condition or
operations of any Borrower Party. Any approval, consent or other judgment to be
given or made by KCCI under this Agreement may be given, made or withheld by
KCCI in its sole discretion. This Agreement grants KCCI certain rights as a
creditor such as the right to inspect the Projects, to review the books of
Borrower Parties, to approve of certain matters, and so forth. These rights are
granted KCCI for the exclusive benefit of KCCI and to preserve KCCI's rights as
a creditor loaning money to Borrower, and not for the benefit of Borrower,
Company or any other Borrower Party or any other person. Nothing in this
Agreement shall require or obligate KCCI to inspect the Projects or the books of
any Borrower Party. Borrower Parties acknowledge and agree that:



-59-

--------------------------------------------------------------------------------


(i)      they are relying entirely upon their own judgment and are solely
responsible with regard to Borrower's operations and financial condition, and
all matters relating to the Collateral and Borrower's property, including the
conduct of Borrower and its agents and employees;

(ii)     Acceptance, approval or review by KCCI of any documents, information,
conditions or performance or any other action by KCCI under this Agreement or
the Credit Documents are for the purposes of administration of the Loans only
and for the sole protection of KCCI, and shall not constitute a representation
or warranty by KCCI to Borrower or any other Borrower Party or any other person
or be relied upon by any Borrower Party or any other person for any other
purpose; and

(iii)     KCCI does not owe any duty of care to protect any Borrower Party or
any other person for any loss, damage, liability or claim of any kind as a
result of any negligent, faulty, inadequate or defective design, building,
construction of Borrower's property, or any negligent or wrongful conduct of
Borrower or any of its employees or occurrence or the improper application of
all or any portion of the Loans.
(e)     Predecessors, Successors or Assigns; Survival of Terms. Whenever in this
Agreement or any of the other Workout Documents any party is named or referred
to, the heirs, executors, legal representatives, predecessors, successors,
successors-in-title and assigns of such parties shall be included, and all
covenants and agreements contained in this Agreement and the other Workout
Documents shall bind and inure to the benefit of their respective heirs,
executors, legal representatives, predecessors, successors, successors-in-title
and assigns, whether so expressed or not and shall survive a foreclosure sale or
other exercise of rights under any one or more of the Credit Documents.

(f)      Construction of Agreement. Each party acknowledges that it has
participated in the negotiation of this Agreement and the other Workout
Documents, and no provision of this Agreement and the other Workout Documents
shall be construed against or interpreted to the disadvantage of any party
hereto or thereto by any court or other governmental or judicial authority by
reason of such party having or being deemed to have structured, dictated or
drafted such provision. Borrower Parties, and each of them, at all times have
had access to an attorney in the negotiation of the terms of and in the
preparation and execution of this Agreement and the other Workout Documents, and
Borrower Parties, and each of them, has had the opportunity to review and
analyze this Agreement and the other Workout Documents for a sufficient period
of time prior to the execution and delivery thereof. No representations or
warranties have been made by or on behalf of KCCI, or relied upon by Borrower
Parties, or any of them, pertaining to the subject matter of this Agreement and
the other Workout Documents and all prior statements, representations and
warranties, if any, are totally superseded and merged into this Agreement and
the other Workout Documents. All terms of this Agreement and the other Workout
Documents were negotiated at arm's length and were prepared and executed without
fraud, duress, undue influence or coercion of any kind exerted by any of the
parties upon the others.


-60-

--------------------------------------------------------------------------------



(g)     Invalid Provision to Affect No Others. If any clause or provision of
this Agreement is determined to be illegal, invalid or unenforceable under any
present or future law by the final judgment of a court of competent
jurisdiction, the remainder of this Agreement will not be affected thereby. It
is the intention of the parties that if any such provision is held to be
illegal, invalid or unenforceable, there shall be added in lieu thereof a
provision as similar in terms to that provision as is possible which will be
legal, valid and enforceable.

(h)     No Admissions. Borrower Parties expressly acknowledge and agree that the
waivers, estoppels and releases contained in this Agreement and the other
Workout Documents shall not be construed as an admission of wrongdoing,
liability or culpability on the part of KCCI, or as an admission by KCCI of the
existence of any claims of any of Borrower Parties against KCCI.

(i)      Third Parties Beneficiary. All conditions of the obligations of KCCI
and Borrower Parties hereunder are imposed solely and exclusively for the
benefit of KCCI and Borrower Parties and their respective successors and
assigns, and no other Person shall have standing to require satisfaction of such
conditions or obligations in accordance with their terms or be entitled to
assume that KCCI or Borrower Parties will refuse to act in the absence of strict
compliance with any or all thereof, and no other Person shall, under any
circumstances, be deemed to be a beneficiary of such conditions, any and all of
which may be freely waived in whole or in part by KCCI or Borrower Parties, as
the case may be, at any time if in their sole discretion they deem it desirable
to do so.

(j)     Notices. Notwithstanding anything to the contrary in any of the Credit
Documents, all notices and other communications provided for hereunder shall be
in writing (including telegraphic, telex, facsimile transmission or cable
communication), signed by the party giving such notice or election, and mailed,
telegraphed, telexed, transmitted, cabled or delivered, as follows:



-61-

--------------------------------------------------------------------------------


If to any of Borrower Parties:
ALTERRA HEALTHCARE CORPORATION
10000 Innovation Drive
Milwaukee, Wisconsin 53226
Attention: Mr. Mark Ohlendorf
Telephone: 414-918-5403
Facsimile: 414-918-5055


With a copy to:
ROGERS & HARDIN
229 Peachtree Street – Suite 2700
Atlanta, Georgia 30313
Attention: Alan C. Leet
Telephone: 404-420-4616
Facsimile: 404-525-2224


If to KCCI:
KEY CORPORATE CAPITAL INC.
127 Public Square
Cleveland, Ohio  44114
Attention:  Mr. Arthur Cutler
Telephone: 216-689-0854
Facsimile: 216-689-8468


With a copy to:
THOMPSON HINE LLP
3900 Key Center
127 Public Square
Cleveland, Ohio  44114-2191
Attention: Alan R. Lepene, Esq.
Telephone: 216-566-5520
Facsimile: 216-566-5800




-62-

--------------------------------------------------------------------------------



or at such other address as shall be designated by any party in a written notice
to the other parties hereto. All such notices and communications shall be
mailed, telegraphed, telexed, telecopied, or cabled or sent by overnight
courier, and shall be effective when received. The effectiveness of such notice
will not be affected by the giving or lack thereof of courtesy copies of such
notice.



(k)      Governing Law. This Agreement involves multiple real properties located
in a number of different jurisdictions, and multiple parties located in a number
of different jurisdictions. In light of such factors and the fact that the
principal place of business of KCCI is presently located in Cleveland, Ohio, the
parties have determined that this Agreement shall be governed by and construed
under the law of the State of Ohio, and that it would be appropriate for
Borrower Parties to expressly submit to the jurisdiction of certain courts sited
in the State of Ohio. Accordingly: THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAW OF THE STATE OF OHIO. NOTWITHSTANDING THE FOREGOING, IF ANY OTHER
WORKOUT DOCUMENT PROVIDES THAT THE LAW OF ANOTHER JURISDICTION SHALL GOVERN SUCH
WORKOUT DOCUMENT IN WHOLE OR IN PART, THEN THE CHOICE OF LAW MADE IN SUCH
WORKOUT DOCUMENT SHALL GOVERN THAT WORKOUT DOCUMENT. TO THE FULLEST EXTENT
PERMITTED BY LAW, BORROWER PARTIES HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE
ANY CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF
OHIO GOVERNS THIS AGREEMENT AND (EXCEPT AS AFORESAID) ANY OTHER WORKOUT
DOCUMENT.

(l)     Headings. The headings of the several sections and other portions of
this Agreement are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Agreement.

(m)     Modifications. The terms of this Agreement and the other Workout
Documents may not be changed, modified, waived, discharged or terminated orally,
but only by an instrument or instruments in writing, signed by the party against
whom the enforcement of the change, modification, waiver, discharge or
termination is asserted.

(n)     Time of Essence. It is specifically agreed that time is of the essence
with respect to this Agreement and the other Workout Documents and that the
waiver of the rights or options, or obligations secured hereby, shall not at any
time thereafter be held to be abandonment of such rights.


-63-

--------------------------------------------------------------------------------



(o)     Counterparts. This Agreement may be executed in any number of
counterparts by the different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same Agreement.

(p)     Meaning of Best Knowledge. Whenever a representation or warranty herein
is made by Borrower Parties, or any of them, to the "best knowledge" of such
party, "best knowledge" shall be deemed to mean the actual knowledge of the
party making the representation or warranty and shall also be deemed to impose
upon the party making such representation or warranty a duty to make inquiry of
such of the other Borrower Parties or Affiliates as are reasonably likely to
have actual knowledge of the subject matter to which such representation or
warranty relates.

(q)     Exhibits. The Exhibits and Schedules referred to in this Agreement are
incorporated herein by reference thereto and are an integral part of this
Agreement as if fully set forth herein.

(r)     Survival. The terms, provisions, covenants, agreements, representations
and warranties of Borrower Parties and KCCI under this Agreement and the other
Workout Documents shall expressly survive any foreclosure action, any sale of
the Projects pursuant to such foreclosure action, the execution and delivery of
the Workout Documents, any execution and delivery of the Transfer Documents and
the consummation of any or all of the transactions provided for in this
Agreement or contemplated hereby and provided for in or contemplated by the
Transfer Documents and the Workout Documents.

(s)     No Duty. All attorneys, accountants, appraisers, consultants and other
professional persons (including the firms or other entities on behalf of which
any such person may act) retained by KCCI with respect to the transactions
contemplated by this Agreement and the other Workout Documents shall have the
right to act exclusively in the interest of KCCI, and shall have no duty of
disclosure, duty of loyalty, duty of care, or other duty or obligation of any
type or nature whatsoever to Borrower Parties, or to any other person, with
respect to any matters within the scope of such representation or related to
their activities in connection with such representation. Borrower Parties agree
not to assert any claim or counterclaim against any such persons with regard to
such matters, all such claims and counterclaims, now existing or hereafter
arising, whether known or unknown, foreseen or unforeseeable, being hereby
waived, released or forever discharged.


-64-

--------------------------------------------------------------------------------



(t)     CONSENT TO JURISDICTION; VENUE. ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER WORKOUT DOCUMENT MAY BE BROUGHT IN THE
COURT OF COMMON PLEAS OF CUYAHOGA COUNTY, OHIO, OR OF THE UNITED STATES DISTRICT
COURT FOR THE NORTHERN DISTRICT OF OHIO, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF BORROWER PARTIES HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. BORROWER PARTIES HEREBY FURTHER
IRREVOCABLY CONSENT TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO BORROWER PARTIES AT THEIR
RESPECTIVE ADDRESSES FOR NOTICES SET FORTH ABOVE. NOTHING HEREIN SHALL AFFECT
THE RIGHT OF KCCI TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST BORROWER PARTIES IN ANY
OTHER JURISDICTION. BORROWER PARTIES HEREBY IRREVOCABLY WAIVE ANY OBJECTION
WHICH EITHER MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE
AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER WORKOUT DOCUMENT BROUGHT IN THE COURTS REFERRED TO ABOVE
AND HEREBY FURTHER IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH
COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

(u)     WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER WORKOUT
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

(Balance of page intentionally left blank)

-65-

--------------------------------------------------------------------------------


      IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement under seal, as of the day and year first above written.

BORROWER PARTIES:


ALS NATIONAL, INC., a Delaware corporation


By:  /s/ Kristen A. Ferge
Print Name: Kristen A. Ferge
Title:Vice President



ALTERRA HEALTHCARE CORPORATION,
a Delaware corporation



By:  /s/ Kristen A. Ferge
Print Name: Kristen A. Ferge
Title:Vice President


KCCI:


KEY CORPORATE CAPITAL INC.,
a Michigan corporation, as Administrative
Agent for Lenders and as a Lender


By:  /s/ Janet C. Ginn
Print Name: Janet C. Ginn
Title: Vice President



-66-

--------------------------------------------------------------------------------


OTHER LENDERS

FLEET NATIONAL BANK, a national
banking association, as Lender


By:  /s Robinson Alston, Jr.
Print Name: Robinson Alston, Jr.
Title: Vice President



BANK OF AMERICA NATIONAL
TRUST AND SAVINGS ASSOCIATION,
a national banking association, as Lender


By:   /s/ Laura T. Sweet
Print Name: Laura T. Sweet

Title: Assistant Vice President


COMERICA BANK, a Michigan banking
corporation, as Lender

By:   /s/ John F. Regan

Print Name: John F. Regan

Title: Vice President



U.S. BANK NATIONAL ASSOCIATION,
a national banking association, as Lender



By:  /s/Dale L. Welke
Print Name: Dale L. Welke
Title: Vice President



-67-

--------------------------------------------------------------------------------



SOUTH TRUST BANK, an Alabama
banking corporation (formerly known as
South Trust Bank, a national banking
association), as Lender


By:  /s/ N. Ronald Downey, III
Print Name: N. Ronald Downey, III
Title: Banking Officer



BANKONE, N.A., successor by merger to
BANK ONE TEXAS, N.A., a national
banking association, as Lender


By:  /s/ Dale E. Washa

Print Name: Dale E. Washa

Title: Vice President



-68-

--------------------------------------------------------------------------------


Exhibit A

Projects



Beaverton, Oregon

Bend, Oregon

Fresno, California

Galloway, New Jersey

Lakeland, Florida

Lebanon, Tennessee

Monroe, New Jersey

Troutdale, Oregon



[See Exhibits to Transfer Documents attached to Deeds in Escrow Agreement

for legal description of Real Property for each Project]



